Exhibit 10.1

 

EXECUTION VERSION

 

 

 

TRANSITION SERVICES AGREEMENT

 

dated as of January 12, 2012

 

among

 

GGP LIMITED PARTNERSHIP,

 

GENERAL GROWTH MANAGEMENT, INC.,

 

and

 

ROUSE PROPERTIES, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

Section 1.01.

 

Certain Defined Terms

 

1

 

 

 

 

 

ARTICLE II

 

SERVICES, DURATION AND SERVICE MANAGERS

 

 

 

 

 

Section 2.01.

 

Services

 

3

Section 2.02.

 

Duration of Services

 

3

Section 2.03.

 

Additional Unspecified Services

 

4

Section 2.04.

 

Transition Service Managers

 

5

Section 2.05.

 

Personnel

 

6

Section 2.06.

 

No Duplication

 

6

 

 

 

 

 

ARTICLE III

 

GGP MATERIALS

 

 

 

 

 

Section 3.01.

 

Corporate Policies

 

6

Section 3.02.

 

Limitation on Rights and Obligations with Respect to the GGP Materials

 

7

 

 

 

 

 

ARTICLE IV

 

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

 

 

 

 

 

Section 4.01.

 

Software and Software Licenses

 

8

Section 4.02.

 

GGP Computer-Based and Other Resources

 

8

Section 4.03.

 

Spinco Computer-Based and Other Resources

 

9

Section 4.04.

 

Access

 

9

Section 4.05.

 

Insider Trading Policy

 

9

Section 4.06.

 

Cooperation

 

9

 

 

 

 

 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

 

 

 

 

Section 5.01.

 

Costs and Disbursements

 

10

Section 5.02.

 

Taxes

 

11

Section 5.03.

 

No Right to Set-Off

 

11

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

 

 

 

 

Section 6.01.

 

Standard for Service

 

11

Section 6.02.

 

Disclaimer of Warranties

 

12

Section 6.03.

 

Compliance with Laws and Regulations

 

12

 

 

 

 

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

 

 

 

 

Section 7.01.

 

Consequential and Other Damages

 

12

Section 7.02.

 

Limitation of Liability

 

13

Section 7.03.

 

Obligation to Reperform and GGP Indemnity

 

13

Section 7.04.

 

Release and Spinco Indemnity

 

13

Section 7.05.

 

Indemnification Procedures

 

13

Section 7.06.

 

Liability for Payment Obligations

 

13

Section 7.07.

 

Exclusion of Other Remedies

 

13

 

 

 

 

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

 

 

 

 

Section 8.01.

 

Dispute Resolution

 

14

 

 

 

 

 

ARTICLE IX

 

TERM AND TERMINATION

 

 

 

 

 

Section 9.01.

 

Term and Termination

 

15

Section 9.02.

 

Effect of Termination

 

16

Section 9.03.

 

Force Majeure

 

16

 

 

 

 

 

ARTICLE X

 

GENERAL PROVISIONS

 

 

 

 

 

Section 10.01.

 

No Agency

 

17

Section 10.02.

 

Subcontractors

 

17

Section 10.03.

 

Treatment of Confidential Information

 

17

Section 10.04.

 

Further Assurances

 

18

Section 10.05.

 

Notices

 

18

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 10.06.

 

Severability

 

19

Section 10.07.

 

Entire Agreement

 

19

Section 10.08.

 

No Third-Party Beneficiaries

 

19

Section 10.09.

 

Governing Law

 

20

Section 10.10.

 

Amendment

 

20

Section 10.11.

 

Rules of Construction

 

20

Section 10.12.

 

Counterparts

 

20

Section 10.13.

 

Assignability

 

20

Section 10.14.

 

Waiver of Jury Trial

 

21

Section 10.15.

 

Specific Performance

 

22

Section 10.16.

 

Non-Recourse

 

22

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

I

 

Direct Payroll Costs

II

 

Service Managers

 

 

 

 

 

 

SCHEDULES

 

 

 

A-1

 

Accounting

A-2

 

Asset Management

A-3

 

Development

A-4

 

Employee Benefit Continuation

A-5

 

Human Resources

A-6

 

Information Technology

A-7

 

Insurance

A-8

 

Legal

A-9

 

Marketing and Communications

A-10

 

Public Reporting, Internal Audit, Sarbanes-Oxley & Disclosure/Audit Committees

A-11

 

Tax

A-12

 

Treasury/Capital Markets

 

iv

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”), dated as of January 12,
2012, is by and among GGP Limited Partnership, a Delaware limited partnership
(“GGPLP”), General Growth Management, Inc., a Delaware corporation (“GGMI” and,
collectively with GGPLP, “GGP”), and Rouse Properties, Inc., a Delaware
corporation (“Spinco”).

 

RECITALS

 

WHEREAS, General Growth Properties, Inc. (“GGPI”) and Spinco entered into the
Separation Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time in accordance with its terms, the “Separation
Agreement”); and

 

WHEREAS, pursuant to the Separation Agreement, the Parties agreed that GGPI
(and/or its Subsidiaries on the date of this Agreement immediately after giving
effect to, and subject to the occurrence of, the Distribution, collectively
referred to as the “GGP Entities”) shall provide or cause to be provided to
Spinco (and/or its Subsidiaries on the date of this Agreement immediately after
giving effect to, and subject to the occurrence of, the Distribution,
collectively referred to as the “Spinco Entities”) certain services on a
transitional basis and in accordance with the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by GGP and Spinco on or prior to the Distribution Date.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Certain Defined Terms.  (a) Unless otherwise defined in
this Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

 

(a)           The following capitalized terms used in this Agreement shall have
the meanings set forth below:

 

“Additional Services” shall have the meaning set forth in Section 2.03(a).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Competitor of GGP” shall mean an entity that is directly or indirectly (or
whose Affiliates are directly or indirectly) in the business of owning or
managing retail malls.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

--------------------------------------------------------------------------------


 

“Cost Multiplier” shall mean: 110% during the period beginning on the
Distribution Date and ending on the last day of the 6th month after the
Distribution Date; 150% during the period beginning on the first day of the 7th
month after the Distribution Date and ending on the last day of the 12th month
after the Distribution Date; and 200% during the period beginning on the first
day of the 13th month after the Distribution Date and ending on the date that
this Agreement terminates.

 

“Direct Payroll Costs” shall mean, with respect to each GGP Employee providing a
particular Service, the applicable hourly rate set forth on Exhibit I.

 

“Dispute” shall have the meaning set forth in Section 8.01(a).

 

“GGMI” shall have the meaning set forth in the Preamble.

 

“GGP” shall have the meaning set forth in the Preamble.

 

“GGP Employee” shall mean an employee of any of the GGP Entities.

 

“GGP Entities” shall have the meaning set forth in the Recitals.

 

“GGP Indemnified Party” shall have the meaning set forth in Section 7.04.

 

“GGP Intranet” shall mean GGPI’s internal computer network Intranet site
generally accessible only by GGP Employees.

 

“GGPI” shall have the meaning set forth in the Recitals.

 

“GGPLP” shall have the meaning set forth in the Preamble.

 

“GGP Materials” shall have the meaning set forth in Section 3.01(a).

 

“GGP Overall Service Manager” shall have the meaning set forth in
Section 2.04(a).

 

“GGP Service Manager” shall have the meaning set forth in Section 2.04(a).

 

“Interest Rate” shall have the meaning set forth in Section 5.01(b).

 

“Out-of-Pocket Expenses” shall mean, with respect to a particular Service, any
out-of-pocket costs, fees and expenses that GGP or any other member of the GGP
Group actually pays to an unaffiliated third party in the course of providing
such Service, without any additional charge or mark up.  The term “Out-of-Pocket
Expenses” shall not include any rent, utilities, taxes, clerical support, GGP
Employee compensation and benefits or any other general or administrative
overhead or other similar costs or expenses.

 

“Overall Service Managers” shall mean the GGP Overall Service Manager and the
Spinco Overall Service Manager.

 

2

--------------------------------------------------------------------------------


 

“Party” shall mean GGP and Spinco individually, and “Parties” means GGP and
Spinco collectively, and, in each case, their permitted successors and assigns.

 

“Representative” shall mean, with respect to any Person, any director, officer,
employee, agent, consultant, accountant, auditor, attorney or other
representative of such Person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Recitals.

 

“Service Charges” shall have the meaning set forth in Section 5.01(a).

 

“Service Increases” shall have the meaning set forth in Section 2.03(b).

 

“Service Resource Cost” shall mean, with respect to a particular Service, (A) an
amount equal to the product of (x) the Direct Payroll Cost of the GGP Employee
providing the Service multiplied by (y) the number of hours such employee spent
performing the Service, or (B) if a different pricing methodology is expressly
provided for in the applicable Schedule with respect to such Service, an amount
calculated based on such pricing methodology.

 

“Services” shall have the meaning set forth in Section 2.01.

 

“Spinco” shall have the meaning set forth in the Preamble.

 

“Spinco Entities” shall have the meaning set forth in the Recitals.

 

“Spinco Indemnified Party” shall have the meaning set forth in Section 7.03.

 

“Spinco Intranet” shall have the meaning set forth in Section 4.02(a).

 

“Spinco Overall Service Manager” shall have the meaning set forth in
Section 2.04(b).

 

“Spinco Service Manager” shall have the meaning set forth in Section 2.04(b).

 

ARTICLE II

 

SERVICES, DURATION AND SERVICE MANAGERS

 

Section 2.01.          Services.  Subject to the terms and conditions of this
Agreement, GGP shall provide (or cause to be provided) to the Spinco Entities,
as requested in writing from time to time by Spinco to the GGP Overall Service
Manager, the services listed on Schedule A (which may be grouped by type of
Services in sub-schedules) to this Agreement (the “Services”).  All of the
Services shall be for the sole use and benefit of the Spinco Entities as
constituted on the Distribution Date.

 

Section 2.02.          Duration of Services.  Subject to the terms of this
Agreement, commencing on the Distribution Date, GGP shall provide or cause to be
provided to the Spinco Entities each Service until the earlier to occur of, with
respect to each such Service, (i) the

 

3

--------------------------------------------------------------------------------


 

expiration of the period of the maximum duration for such Service as set forth
on the sub-schedules attached hereto defining such Service (each a “Schedule”,
and collectively, the “Schedules”) and (ii) the date on which such Service is
terminated under Section 9.01; provided, however, that Spinco shall use
commercially reasonable efforts in good faith to transition itself to a
stand-alone entity with respect to each Service during the period for such
Service as set forth in the relevant Schedules.  In the event that GGP sells,
transfers or otherwise disposes of its interest in any of its Subsidiaries that
is engaged in providing one or more Services, GGP shall (x) if requested by
Spinco, use commercially reasonable efforts to cause such Subsidiary or the
acquiror thereof to agree that such Subsidiary will continue to provide such
Services to the same extent provided pursuant to the terms of this Agreement or
(y) if requested by Spinco, or to the extent the Subsidiary or the acquiror will
not agree to provide such Services after GGP’s exertion of commercially
reasonable efforts pursuant to (x), secure such Services from a reputable and
experienced third-party vendor at substantially equivalent service levels for
the remaining term of such Services.

 

Section 2.03.          Additional Unspecified Services.  (a) After the
Distribution Date, if Spinco (i) identifies a service that the GGP Entities
provided to the Spinco Business prior to the Effective Time that is reasonably
necessary in order for the Spinco Business to continue to operate in
substantially the same manner in which the Spinco Business operated prior to the
Effective Time and is otherwise material to operations of the Spinco Business,
and such service was not included on the Schedules, and (ii) provides written
notice to GGP within 120 days following the Distribution Date requesting such
additional service, then GGP shall, subject to the negotiation of mutually
acceptable terms of the applicable Schedule (as described in the next sentence),
provide such requested additional service provided that (i) the GGP Entities
have adequate resources to provide such service, (ii) such service can be
provided without unreasonable disruption to the GGP Entities’ businesses and
(iii) the provision of such service will not violate (whether directly or by
virtue of a cross-default) a material contract or agreement of a GGP Entity or
result in a violation of applicable Law (such additional services, the
“Additional Services”).  In connection with any request for Additional Services
in accordance with this Section 2.03(a), the GGP Service Manager and the Spinco
Service Manager shall in good faith negotiate the terms of a supplemental
Schedule, which terms shall be consistent with the terms of, and the pricing
methodology used for, similar Services provided under this Agreement.  The
Parties shall agree to the applicable Service Charge and the supplemental
Schedule shall describe in reasonable detail the nature, scope, service
period(s), termination provisions and other terms applicable to such Additional
Services.  Each supplemental Schedule, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such Schedule and the
Additional Services set forth therein shall be deemed “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

(b)           After the Distribution Date, if (i) (x) Spinco requests GGP to
increase, relative to historical levels prior to the Effective Time, the volume,
amount, level or frequency, as applicable, of any Service provided by GGP and
(ii) such increase is reasonably determined by Spinco as necessary for Spinco to
operate its businesses (such increases, the “Service Increases”), then GGP
shall, subject to the negotiation of mutually acceptable terms of the applicable
Schedule (as described in the next sentence), provide the Service Increases in
accordance with such request; provided, that GGP shall not be obligated to
provide any Service Increase if it does not, in its reasonable judgment, have
adequate resources to provide such

 

4

--------------------------------------------------------------------------------


 

Service Increase or if the provision of such Service Increase would
significantly disrupt the operation of any of its businesses or violate an
existing material contract or agreement or applicable Law.  In connection with
any request for Service Increases in accordance with this Section 2.03(b), the
GGP Service Manager and the Spinco Service Manager shall in good faith negotiate
the terms of an amendment to the applicable Schedule, which amendment shall be
consistent with the terms of, and the pricing methodology used for, the
applicable Service.  Each amended Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such amendment
to the Schedule and the Service Increases set forth therein shall be deemed a
part of the “Services” provided under this Agreement, in each case subject to
the terms and conditions of this Agreement.

 

Section 2.04.          Transition Service Managers.  (a) GGP hereby appoints and
designates the individual holding the GGP position set forth on Exhibit II to
act as its initial service manager (the “GGP Overall Service Manager”), who will
be directly responsible for coordinating and managing the delivery of the
Services and have authority to act on GGP’s behalf with respect to matters
relating to this Agreement.  In addition, GGP hereby appoints, with respect to
each Service, the individual set forth on the applicable Schedule as its initial
service manager (each such manager, a “GGP Service Manager”) with respect to
such Service, who will be directly responsible for coordinating and managing the
delivery of such Service on a day-to-day basis.  The GGP Service Managers will
work with the personnel of the GGP Entities to periodically address issues and
matters raised by Spinco relating to this Agreement.  The GGP Overall Service
Manager will oversee the GGP Service Managers and will be responsible for
coordinating the overall delivery of the Services.  Notwithstanding the notice
requirements of Section 10.05, all communications from Spinco to GGP pursuant to
this Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the applicable GGP Service Manager, or such
other individual as specified by the applicable GGP Service Manager in writing
and delivered to Spinco by email or facsimile transmission with receipt
confirmed.  GGP shall notify Spinco of the appointment of a different GGP
Overall Service Manager or GGP Service Manager, if necessary, in accordance with
Section 10.05.

 

(b)           Spinco hereby appoints and designates the individual holding the
Spinco position set forth on Exhibit II to act as its initial service manager
(the “Spinco Overall Service Manager”), who will be directly responsible for
coordinating and managing the receipt of the Services and have authority to act
on Spinco’s behalf with respect to matters relating to this Agreement.  In
addition, Spinco hereby appoints, with respect to each Service, the individual
set forth on the applicable Schedule as its initial service manager (each such
manager, a “Spinco Service Manager”) with respect to such Service, who will be
directly responsible for coordinating and managing the receipt of such Service
on a day-to-day basis.  The Spinco Service Managers will work with the personnel
of Spinco Entities to periodically address issues and matters raised by GGP
relating to this Agreement.  The Spinco Overall Service Manager will oversee the
Spinco Service Managers and will be responsible for coordinating the overall
receipt of the Services.  Notwithstanding the notice requirements of
Section 10.05, all communications from GGP to Spinco pursuant to this Agreement
regarding routine matters involving the Services set forth on the Schedules
shall be made through the applicable Spinco Service Manager or such other
individual as specified by the applicable Spinco Service Manager in writing and
delivered to GGP by email or facsimile transmission with receipt confirmed. 
Spinco shall notify GGP of

 

5

--------------------------------------------------------------------------------


 

the appointment of a different Spinco Overall Service Manager or Spinco Service
Manager, if necessary, in accordance with Section 10.05.

 

Section 2.05.          Personnel.  (a) GGP will make available such
appropriately qualified personnel as may be reasonably necessary to provide the
Services, and will use reasonable efforts to make available personnel
specifically requested by Spinco.  Notwithstanding the foregoing, GGP will have
the right, in its sole reasonable discretion, to (i) designate which personnel
it will assign to perform each Service, and (ii) remove and replace such
personnel at any time with personnel of similar qualifications and experience
levels, if such action would not reasonably be expected to cause a material
increase in costs and/or a material decrease in level of service for Spinco with
respect to such Service; provided, however, that GGP will use its commercially
reasonable efforts to limit the disruption to Spinco in the transition of the
Services to different personnel.

 

(b)           In the event that the provision of any Service by GGP requires, as
set forth in the Schedules, the cooperation and services of the applicable
personnel of Spinco, Spinco will make available to GGP such personnel (who shall
be appropriately qualified for purposes of the provision of such Service by GGP)
as may be necessary for GGP to provide such Service.

 

Section 2.06.          No Duplication.

 

(a)           GGP shall not charge any Service Charges under this Agreement or
any other amounts for any Services performed by any GGP Employees if, and to the
extent that, the employees performing such Services are doing so pursuant to the
Employee Leasing Agreement, and the costs of such employees are being reimbursed
pursuant thereto.

 

(b)           GGP shall not charge any Service Charges or other amounts for any
Services if, and to the extent that, such Service Charges are duplicative of
services performed under the Employee Leasing Agreement or the Employee Matters
Agreement.

 

ARTICLE III

 

GGP MATERIALS

 

Section 3.01.          Corporate Policies.  (a) At the Distribution Date or
reasonably promptly thereafter, GGP shall make available to Spinco its then
existing policies and manuals that GGP determines in good faith are reasonably
necessary for the operation of the Spinco Business (the “GGP Materials”). 
Subject to the terms and conditions of this Agreement, GGP grants to Spinco a
non-exclusive, royalty-free, fully paid-up, worldwide license to create or have
created any derivative works or materials based on the GGP Materials for
distribution to employees and suppliers of Spinco and use such materials in the
operation of the Spinco Business in substantially the same manner as the GGP
Materials were used by GGP prior to the Distribution.  It is understood and
agreed that GGP makes no representation or warranty, express or implied, as to
the accuracy or completeness of any of the GGP Materials, as to the
noninfringement of any of the GGP Materials or as to the suitability of any of
the GGP Materials for use by Spinco in respect of its business or otherwise. 
Access to any GGP Materials shall be

 

6

--------------------------------------------------------------------------------


 

limited to those Representatives of Spinco who need access in order to perform
their responsibilities.

 

(b)           Notwithstanding the foregoing, the text of any materials related
to or based upon any of the GGP Materials created by, for or on behalf of Spinco
may not contain any references to the GGP Entities (or any use of the GGP
Entities’ marks, names, trade dress, logos or other source or business
identifiers, including the GGP Name and GGP Marks), the GGP Entities’
publications, the GGP Entities’ personnel (including senior management), the GGP
Entities’ management structures or any other indication that in each instance
such materials are based upon any of the GGP Materials.

 

Section 3.02.          Limitation on Rights and Obligations with Respect to the
GGP Materials.

 

(a)           Spinco acknowledges and agrees that, except as expressly set forth
above, GGP reserves all rights (including all Intellectual Property rights) in,
to and under the GGP Materials and no rights with respect to ownership or use,
except as otherwise expressly provided in this Agreement, shall vest in Spinco.

 

(b)           GGP shall have no obligation to (i) notify Spinco of any changes
or proposed changes to any of the GGP Materials, (ii) include Spinco in any
consideration of proposed changes to any of the GGP Materials, (iii) provide
draft changes of any of the GGP Materials to Spinco for review and/or comment or
(iv) provide Spinco with any updated materials relating to any of the GGP
Materials except to the extent such changes would affect the provision of
Services in accordance with the terms hereof.  The Parties acknowledge and agree
that the GGP Materials are the Confidential Information of GGP.  Spinco shall
use at least the same degree of care to prevent and restrain the unauthorized
use or disclosure of any materials created by, for or on behalf of Spinco that
are based upon any of the GGP Materials as it uses for its other confidential
information of a like nature, but in no event less than a reasonable degree of
care.  Spinco will allow GGP reasonable access to its personnel and information
as reasonably necessary to determine Spinco’s compliance with the provisions set
forth above; provided, however, such access shall not unreasonably interfere
with any of the business or operations of Spinco.  Subject to Section 8.01, in
the event that GGP determines that Spinco has not materially complied with some
or all of its obligations with respect to any or all of the GGP Materials, and
such noncompliance is not cured within 30 days following Spinco’s receipt of
written notice thereof from GGP, GGP may terminate Spinco’s rights with respect
to such GGP Materials upon written notice to Spinco and, in such case, GGP shall
be entitled to require such GGP Materials to be returned to GGP or destroyed and
any materials created by or for Spinco that are based upon such GGP Materials to
be destroyed (with such destruction certified by Spinco in writing to GGP
promptly after such termination).

 

(c)           If Spinco determines to cease to avail itself of any of the GGP
Materials or upon expiration or termination of any period during which Spinco is
permitted to use any of the GGP Materials, GGP and Spinco shall cooperate in
good faith to take reasonable and appropriate actions to effectuate such
determination, expiration or termination, to arrange for the return to GGP or
destruction of such GGP Materials and to protect GGP’s rights and interests in
such GGP Materials.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

 

Section 4.01.          Software and Software Licenses.  If and to the extent
requested by Spinco, GGP shall use commercially reasonable efforts to (x) obtain
permission from third-party licensors of computer software to allow GGP to
provide services to Spinco as required hereunder and (y) assist Spinco in its
efforts to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary and applicable, certain computer software necessary for
GGP to provide, or Spinco to receive, Services (which assistance shall include
to the extent appropriate providing Spinco the opportunity to receive a copy of,
or participate in, any communication between GGP and the applicable third party
licensor in connection therewith); provided, however, that GGP and Spinco shall
mutually agree upon the specific types and quantities of any such software
licenses; provided, further, that GGP shall not be required to pay any fees or
other payments unless such fees and payments are reimbursed fully by Spinco or
incur any obligations or liabilities to enable GGP to provide such services or
enable Spinco to obtain any such license or rights; provided, further, that GGP
shall not be required to seek broader rights or more favorable terms for Spinco
than those applicable to GGP prior to the date of this Agreement or as may be
applicable to GGP from time to time hereafter; and, provided, further, that
Spinco shall bear only those costs that relate directly to obtaining such
licenses (or other appropriation rights), which shall not include any payments
relating to the discharge of Excluded Liabilities which are not related to the
provision of Services.  The Parties acknowledge and agree that there can be no
assurance that GGP’s efforts will be successful or that Spinco will be able to
obtain such licenses or rights on acceptable terms or at all and, where GGP
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated
entities.  In the event that Spinco is unable to obtain such software licenses,
the Parties shall work together using commercially reasonable efforts to obtain
an alternative software license or modification to an existing GGP license to
allow GGP to provide, or Spinco to receive, such Services, and the Parties shall
negotiate in good faith an amendment to the applicable Schedule to reflect any
such new arrangement, which amended Schedule shall not require Spinco to pay for
any fees, expenses or costs relating to the software license that Spinco was
unable to obtain pursuant to the provisions of this Section 4.01.

 

Section 4.02.          GGP Computer-Based and Other Resources.

 

(a)           As of the Distribution Date, except as otherwise expressly
provided in the Separation Agreement, in any Schedule hereto, or in any
Ancillary Agreement, Spinco and its Subsidiaries shall have no further access
to, and GGP shall have no obligation to otherwise provide access to, the GGP
Intranet, and Spinco shall have no access to, and GGP shall have no obligation
to otherwise provide access to, computer-based resources (including access to
GGPI’s or its Subsidiaries’ computer networks and databases) that require a
password or are available on a secured access basis only.  Notwithstanding the
foregoing, from and after the Effective Time, GGP shall use reasonable efforts
to make available to Spinco an intranet (the “Spinco Intranet”) accessible by
Spinco and its Subsidiaries that contains (i) the GGP Materials and (ii) any
materials that GGP determines in good faith that any member of the Spinco Group
needs to access in connection with the performance or delivery of any Service.

 

8

--------------------------------------------------------------------------------


 

(b)           From and after the Effective Time, Spinco and its Subsidiaries
shall cause all of their personnel having access to the GGP Intranet or such
other computer software, networks, hardware, technology or computer-based
resources pursuant to the Separation Agreement, any Ancillary Agreement or in
connection with performance, receipt or delivery of a Service to comply with all
reasonable security guidelines (including physical security, network
access, Internet security, confidentiality and personal data security
guidelines) of GGPI and its Subsidiaries (of which GGP provides Spinco notice). 
Spinco shall ensure that the access contemplated by this Section 4.02 shall be
used by such personnel only for the purposes contemplated by, and subject to the
terms of, this Agreement.

 

Section 4.03.          Spinco Computer-Based and Other Resources.  From and
after the date of this Agreement, GGP and its Subsidiaries shall cause all of
their personnel having access to the Spinco Intranet or such other computer
software, networks, hardware, technology or computer based resources pursuant to
the Separation Agreement, any Ancillary Agreement or in connection with
performance, receipt or delivery of a Service to comply with all reasonable
security guidelines (including physical security, network access, internet
security, confidentiality and personal data security guidelines) of Spinco and
its Subsidiaries (of which Spinco provides GGP notice).  GGP shall ensure that
the access contemplated by this Section 4.03 shall be used by such personnel
only for the purposes contemplated by, and subject to the terms of, this
Agreement.

 

Section 4.04.          Access.  (a) Spinco shall, and shall cause its
Subsidiaries to, allow GGP and its Representatives reasonable access to the
facilities of Spinco necessary for GGP to fulfill its obligations under this
Agreement.

 

(b)           Notwithstanding the other rights of access of the Parties under
this Agreement, each Party shall, and shall cause its Subsidiaries to, afford
the other Party, its Subsidiaries and Representatives reasonable access, upon
reasonable notice, during normal business hours to the facilities, information,
systems, infrastructure, and personnel of the other Party as reasonably
necessary for the other Party to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with the Services, including in connection with verifying
compliance with Section 404 of the Sarbanes-Oxley Act of 2002; provided,
however, such access shall not unreasonably interfere with any of the business
or operations of such Party or its Subsidiaries.

 

Section 4.05.          Insider Trading Policy.  Each of the Parties hereby
agrees that it will instruct its Representatives that it is a violation of
applicable Law for any Representative to purchase or sell securities of the
other Party based on non-public information obtained in connection with the
performance of this Agreement.

 

Section 4.06.          Cooperation.  It is understood that it will require the
significant efforts of both Parties to implement this Agreement and to ensure
performance of this Agreement by the Parties at the agreed upon levels in
accordance with all of the terms and conditions of this Agreement.  The Parties
will cooperate, acting in good faith and using commercially reasonable efforts,
to effect a smooth and orderly transition of the Services provided under this
Agreement from GGP to Spinco (including repairs and maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services) and Spinco

 

9

--------------------------------------------------------------------------------


 

agrees that it will use commercially reasonable efforts to eliminate its need
for the Services as quickly as practicable; provided, however, that this
Section 4.06 shall not require either Party to incur any out-of-pocket costs or
expenses unless and except as expressly provided in this Agreement or otherwise
agreed to in writing by the Parties (acknowledging that Spinco will be required
to incur costs and expenses in conjunction with eliminating its need for the
Services).

 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

Section 5.01.          Costs and Disbursements.  (a) Spinco shall pay to GGP a
fee for each Service (such fee constituting a “Service Charge” and, the fees for
all Services collectively, “Service Charges”) equal to the sum of (A) the
product of (i) the Cost Multiplier multiplied by (ii) the applicable Service
Resource Cost plus (B) the amount of any Out-of-Pocket Expenses incurred with
respect to such Service; provided, however, that the Cost Multiplier shall be
held constant at 110% for the term of this Agreement with respect to Services in
support of payroll processing and the JD Edwards (“JD Edwards”) application
(including, for the avoidance of doubt, the applicable Services set forth in
Schedule A-1: Accounting and Schedule A-6:  Information Technology), in each
case solely to the extent such Services are in support of the JD Edwards
application.

 

(b)           GGP shall invoice Spinco for the Service Charges monthly in
arrears; provided that the Service Charges shall be pro rated for any partial
month.  Spinco shall pay the amount of each such invoice by wire transfer or
check to GGP within 30 days of the receipt of each such invoice; provided,
further, that Spinco shall directly pay any amounts due to American Express as
more fully described in Section A(1)(g) and (h) of Schedule A-1 no later than 2
days after the applicable P-Card voucher is ready in JD Edwards.  If Spinco
fails to pay such amount (other than any portion of such amount being disputed
in good faith in accordance with the terms of this Agreement) by such date,
Spinco shall be obligated to pay to GGP, in addition to the amount due, interest
thereon at an annual percentage rate of 10% (the “Interest Rate”) accruing from
the date the payment was due through the date of actual payment.  Each invoice
shall specify, for each type of Service, (A) (i) the aggregate number of hours
GGP Employees in each group level set forth on Exhibit I spent performing such
Service and (ii) the Direct Payroll Costs for each such group level (or the
calculation under a different pricing methodology, as applicable), (B) the Cost
Multiplier in effect and (C) any Out-of-Pocket Expenses incurred with respect to
such Service.  Together with any invoice for Service Charges, GGP shall provide
Spinco with data and documentation (including documentation of Out-of-Pocket
Expenses) as reasonably requested by Spinco for the purpose of verifying the
accuracy of the calculation of such Service Charges; provided, however, that GGP
shall provide Spinco with copies of all applicable third-party invoices as soon
as reasonably practicable following receipt by GGP, it being understood that
GGP’s receipt of applicable third-party invoices may be delayed for 30 or more
days.

 

(c)           At any time during the term of this Agreement, and for two years
after the expiration or termination of this Agreement, Spinco or its auditors or
other reputable accounting firm, upon 10 business days’ prior written notice to
GGP, may audit the books and records of the GGP Group relating to this Agreement
for the purpose of verifying the Service Charges (at

 

10

--------------------------------------------------------------------------------


 

Spinco’s sole expense).  GGP shall, and shall cause its Affiliates to,
reasonably cooperate in such audit, make available on a timely basis the
information reasonably required to conduct the review, and assist the designated
representatives of Spinco or its auditors as reasonably necessary.  GGP shall,
and shall cause its Affiliates to, retain all such books and records relating to
this Agreement and the performance of the Services for two years after the
expiration or termination of this Agreement or such longer period as may be
required by applicable law.  GGP shall refund any overcharges or other amounts
owed to Spinco, occurring at any time during the term of this Agreement,
disclosed by such audit, within 30 days after the completion of such audit.

 

Section 5.02.          Taxes.

 

(a)           Without limiting any provisions of this Agreement, Spinco shall
pay any sales, use and other similar taxes imposed on, or payable with respect
to, any Services provided to it under this Agreement; provided, however, that
Spinco shall not pay, or be responsible for, any applicable income, franchise or
gross receipts taxes imposed on, or payable with respect to, the income derived
by GGP from providing these Services to Spinco.

 

(b)           Notwithstanding anything to the contrary in Section 5.02(a) or
elsewhere in this Agreement, Spinco shall be entitled to withhold from any
payments to GGP any such taxes that Spinco is required by law to withhold and
shall pay over such taxes to the applicable taxing authority.

 

Section 5.03.          No Right to Set-Off.  Spinco shall pay the full amount of
Service Charges and shall not set-off, counterclaim or otherwise withhold any
amount owed to GGP under this Agreement on account of any obligation owed by GGP
to Spinco that has not been finally adjudicated, settled or otherwise agreed
upon by the Parties in writing.

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

Section 6.01.          Standard for Service.  Except where GGP is restricted by
an existing Contract with a third party or by Law, GGP agrees (i) to perform the
Services such that the nature, quality, standard of care and the service levels
at which such Services are performed are no less than that which are
substantially similar to the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
GGP prior to the Distribution Date (or, if not so previously provided, then
substantially similar to that which are applicable to similar services provided
to GGP’s Subsidiaries or other business components), but in any event, in at
least a good and workmanlike manner in accordance with past practice; (ii) upon
receipt of written notice from Spinco identifying any outage, interruption or
other failure of any Service, to respond to such outage, interruption or other
failure of any Services in a manner that is no less than that which is
substantially similar to the manner in which GGP or its Subsidiaries responded
to any outage, interruption or other failure of the same or similar services
prior to the Distribution Date (the Parties acknowledge that an outage,
interruption or other failure of any Service shall not be deemed to be a breach
of the provisions of this Section 6.01 so long as GGP complies with this
clause (ii)).  As of or following the date of this Agreement, if

 

11

--------------------------------------------------------------------------------


 

GGP is or becomes aware of any restriction on GGP by an existing Contract with a
third-party that would restrict the nature, quality, standard of care or service
levels applicable to delivery of the Services to be provided by GGP to Spinco,
GGP shall (x) promptly notify Spinco of any such restriction (which notice shall
in any event promptly follow any change to, or reduction in, the nature,
quality, standard of care or service levels applicable to delivery of the
Services resulting from such restriction), (y) use commercially reasonable
efforts to negotiate an amendment to the Contract to remove such restriction or
otherwise obtain the third party’s consent to allow the Services to be performed
to the standards described in this Section 6.01, and (z) use commercially
reasonable efforts to provide such Services in a manner as closely as possible
to the standards described in this Section 6.01 while attempting to secure the
amendment or consent contemplated by (y).  To the extent that GGP is unable to
obtain the amendment or consent described above, the Parties shall negotiate in
good faith an amendment to the applicable Schedule to reflect any such new
arrangement.

 

Section 6.02.          Disclaimer of Warranties.  Except as expressly set forth
in this Agreement or any Schedule, the Parties acknowledge and agree that the
Services are provided as-is, that Spinco assumes all risks and liability arising
from or relating to its use of and reliance upon the Services and GGP makes no
representation or warranty with respect thereto.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, GGP HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE SERVICES FOR A PARTICULAR
PURPOSE.

 

Section 6.03.          Compliance with Laws and Regulations.  Each Party shall
be responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement.  No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.          Consequential and Other Damages.  Notwithstanding
anything to the contrary contained in the Separation Agreement or this
Agreement, neither Spinco or its Subsidiaries, on the one hand, nor GGP or its
Subsidiaries, on the other hand, shall be liable to the other Party or any of
its Subsidiaries or Representatives, whether in contract, tort (including
negligence and strict liability) or otherwise, at law or equity, for any
special, indirect, incidental or consequential damages whatsoever (including
lost profits or damages calculated on multiples of earnings approaches), which
in any way arise out of, relate to or are a consequence of, the performance or
nonperformance by the Party (including any Subsidiaries and Representatives of
such Party and, in the case of GGP, any third-party providers providing the
applicable Services) under this Agreement or the provision of, or failure to
provide, or termination of, any Services under this Agreement, including with
respect to loss of profits, business interruptions or claims of customers
(provided, that any liability with respect to a Third Party Claim shall be
considered direct damages).

 

12

--------------------------------------------------------------------------------


 

Section 7.02.          Limitation of Liability.  Subject to Section 7.03, the
Liabilities of GGP and its Subsidiaries and Representatives, collectively, under
this Agreement for any act or failure to act in connection herewith (including
the performance or breach of this Agreement), or from the sale, delivery,
provision, use or termination of any Services provided under or contemplated by
this Agreement, whether in contract, tort (including negligence and strict
liability) or otherwise, shall not exceed the greater of (a) the total aggregate
Service Charges (excluding any Out-of-Pocket Expenses included in such Service
Charges) actually paid to GGP by Spinco pursuant to this Agreement and
(b) $10,000,000.

 

Section 7.03.          Obligation to Reperform and GGP Indemnity.  In the event
of any breach of this Agreement by GGP with respect to the provision of any
Services, GGP shall (a) promptly correct in all material respects any error or
defect resulting in such breach or reperform in all material respects such
Services at the request of Spinco and at the sole cost and expense of GGP and
(b) subject to the limitations set forth in Sections 7.01 and 7.02, indemnify
Spinco and its Subsidiaries and Representatives (each, a “Spinco Indemnified
Party”) for Liabilities (including direct damages, whether arising out of a
Third Party Claim or otherwise) attributable to such breach by GGP; provided,
however, that, to the extent any such breach can be cured through reperformance,
the reperformance remedy set forth in Section 7.03(a) shall be the sole and
exclusive remedy of Spinco for such portion of such breach; provided, further,
however, that GGP shall indemnify each Spinco Indemnified Party to the extent
any such party incurs indemnifiable losses that cannot be cured through
reperformance.  Any request for reperformance in accordance with
Section 7.03(a) by Spinco must be in writing and specify in reasonable detail
the particular error or defect resulting in such breach.

 

Section 7.04.          Release and Spinco Indemnity.  Subject to Section 7.01,
Section 7.02 and Section 7.03, Spinco hereby releases GGP and its Subsidiaries
and Representatives (each, a “GGP Indemnified Party”), and Spinco hereby agrees
to indemnify, defend and hold harmless each such GGP Indemnified Party from and
against any and all Liabilities arising from, relating to or in connection with
the use of any Services by Spinco or any of its Subsidiaries, Representatives or
other Persons using such Services, except to the extent that such Liabilities
arise out of, relate to or are a consequence of the applicable GGP Indemnified
Party Knowing Violation.

 

Section 7.05.          Indemnification Procedures.  The provisions of Article V
of the Separation Agreement shall govern claims for indemnification under this
Agreement.

 

Section 7.06.          Liability for Payment Obligations.  Nothing in this
Article VII shall be deemed to eliminate or limit, in any respect, Spinco’s
express obligation in this Agreement to pay Service Charges for Services
rendered in accordance with this Agreement.

 

Section 7.07.          Exclusion of Other Remedies.  The provisions of
Sections 7.03 and 7.04 of this Agreement shall be the sole and exclusive
remedies for any claim, loss, damage, expense or liability, whether arising from
statute, principle of common or civil law, principles of strict liability, tort,
contract or otherwise under this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.          Dispute Resolution.

 

(a)           In the event of any dispute, controversy or claim arising out of
or relating to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), GGP and Spinco
agree that the GGP Overall Service Manager and the Spinco Overall Service
Manager (or such other Persons as GGP and Spinco may designate) shall negotiate
in good faith in an attempt to resolve such Dispute amicably.  If such Dispute
has not been resolved to the mutual satisfaction of the Overall Service Managers
within 15 days after the initial written notice of the Dispute by one Party to
another Party (or such longer period as the Parties may agree), then the
respective Chief Executive Officers of GGPI and Spinco shall negotiate in good
faith in an attempt to resolve such Dispute amicably.  If such Dispute has not
been resolved to the mutual satisfaction of the Chief Executive Officers of GGPI
and Spinco within 15 days after the Dispute was referred to them for negotiation
(or such longer period as the Parties may agree), then the Dispute shall be
resolved in accordance with the dispute resolution process set forth in
Sections 7.3 and 7.4 of the Separation Agreement; provided, that such dispute
resolution process shall not modify or add to the remedies available to the
Parties under this Agreement.

 

(b)           Notwithstanding anything to the contrary in this Agreement, either
Party may immediately seek equitable relief (without the necessity of posting a
bond) including, without limitation, temporary injunctive relief, against the
other Party with respect to any and all equitable remedies sought in connection
with this Agreement in accordance with Article VII of the Separation Agreement.

 

(c)           In any Dispute regarding the amount of a Service Charge, if after
such Dispute is finally resolved pursuant to the dispute resolution process set
forth or referred to in Section 8.01(a), it is determined that the Service
Charge that GGP has invoiced Spinco, and that Spinco has paid to GGP, is greater
or less than the amount that the Service Charge should have been, then (a) if it
is determined that Spinco has overpaid the Service Charge, GGP shall within 10
business days after such determination reimburse Spinco an amount of cash equal
to such overpayment, plus interest thereon at the Interest Rate accruing from
the date of such overpayment to the time of reimbursement by GGP, and (b) if it
is determined that Spinco has underpaid the Service Charge, Spinco shall within
10 business days after such determination pay GGP an amount of cash equal to
such underpayment, plus interest thereon at the Interest Rate accruing from the
date of such underpayment (or when such payment was due if not paid at all) to
the time of payment by Spinco.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.01.          Term and Termination.  (a) This Agreement shall commence
immediately upon the Effective Time and shall terminate upon the earlier to
occur of:  (i) the last date on which either Party is obligated to provide any
Service to the other Party and the completion of all other obligations hereunder
in accordance with the terms of this Agreement and (ii) the mutual written
agreement of the Parties to terminate this Agreement in its entirety. 
Notwithstanding anything to the contrary contained in this Agreement or any
Schedule, (i) GGP’s obligation to provide, or cause to be provided, Services to
the Spinco Entities shall terminate, at GGP’s sole option, with respect to any
Spinco Entity that Spinco, directly or indirectly, sells, or otherwise transfers
ownership and control of, to a non-Spinco Entity (e.g., pursuant to equity sale,
asset sale, merger or otherwise) and (ii) in no event shall the provision of any
Service extend beyond the date that is 18 months from the Distribution Date.

 

(b)           Without prejudice to Spinco’s rights with respect to a Force
Majeure, Spinco may from time to time terminate this Agreement with respect to
the entirety of any individual Service but not a portion thereof, (A) for any
reason or no reason upon providing to GGP the requisite prior written notice for
such termination as specified in the applicable Schedule or, if no such notice
period is provided in the applicable Schedule, on five days’ prior written
notice, or (B) if GGP has failed to perform any of its material obligations
under this Agreement with respect to such Service, and such failure shall
continue to exist 30 days after receipt by GGP of written notice of such failure
from Spinco; and (ii) GGP may terminate this Agreement with respect to one or
more Services, in whole but not in part, at any time upon prior written notice
to Spinco if Spinco has failed to perform any of its material obligations under
this Agreement relating to such Services, including making payment of any
Service Charges when due, and such failure shall be continued uncured for a
period of 30 days after receipt by Spinco of a written notice of such failure
from GGP.  The relevant Schedule shall be updated to reflect any terminated
Service.  In the event that any Service is terminated other than at the end of a
month, the Service Charge associated with such Service shall be pro-rated as
applicable.  In the event that Spinco terminates any Service pursuant to clause
(A) of this Section 9.01(b), the GGP Group shall have the right to (i) terminate
or discontinue any contract or other arrangement with an unaffiliated third
party to the extent such contract or arrangement relates to such terminated
Service, and any charges and out-of-pocket costs, fees and expenses payable by
any member of the GGP Group in connection with the exercise of such right (other
than severance obligations or other amounts payable to any GGP Employee) shall
be reimbursed by Spinco promptly upon GGP’s presentation to Spinco of the
applicable third party invoice therefor and (ii) charge Spinco for any
applicable Service Charges incurred in connection with the orderly unwinding and
transfer of such terminated Service.

 

(c)           Without prejudice to the rights and obligations of the Parties in
Section 2.03 and Section 4.06, either Party may from time to time request a
reduction in part of the scope or amount of any Service.  If requested to do so
by the other Party, each Party agrees to discuss in good faith appropriate
reductions to the relevant Service Charges in light of all relevant factors
including the costs and benefits to the Parties of any such reductions.  If,
after such discussions, Spinco and GGP do not agree to any requested reduction
of the scope or

 

15

--------------------------------------------------------------------------------


 

amount of any Service and the relevant Service Charges in connection therewith,
then there shall be no change to the scope or amount of any Services or Service
Charges under this Agreement.  In the event that Spinco and GGP agreed to any
reduction of Service and the relevant Service Charges, the relevant Schedule
shall be updated to reflect such reduced Service and relevant Service Charges if
any.  In the event that any Service is reduced other than at the end of a month,
the Service Charge associated with such Service for the month in which such
Service is reduced shall be pro-rated appropriately.

 

Section 9.02.          Effect of Termination.  Upon termination of any Service
pursuant to this Agreement, GGP will have no further obligation to provide the
terminated Service, and Spinco will have no obligation to pay any future Service
Charges relating to any such Service; provided, that Spinco shall remain
obligated to GGP for the Service Charges owed and payable in respect of Services
provided prior to the effective date of termination as set forth in the Schedule
relating to such Service.  In connection with termination of any Service, the
provisions of this Agreement not relating solely to such terminated Service
shall survive any such termination, and in connection with a termination of this
Agreement, Article I, Article VII (including liability in respect of any
indemnifiable Liabilities under this Agreement arising or occurring on or prior
to the date of termination), Article VIII, Article IX, Article X, all
confidentiality obligations under this Agreement and liability for all due and
unpaid Service Charges shall continue to survive indefinitely.

 

Section 9.03.          Force Majeure.  (a) GGP (and any Person acting on its
behalf) shall not have any liability or responsibility for failure to fulfill
any obligation under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided, that (i) GGP (or such
Person) shall have exercised commercially reasonable efforts to minimize the
effect of Force Majeure on its obligations; and (ii) the nature, quality and
standard of care that GGP shall provide in delivering a Service after a Force
Majeure shall be substantially the same as the nature, quality and standard of
care that GGP provides to its Subsidiaries and its other business components
with respect to such Service.  In the event of an occurrence of a Force Majeure,
GGP shall give notice of suspension as soon as reasonably practicable to the
other Party stating the date and extent of such suspension and the cause
thereof, and GGP shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause.

 

(b)           During the period of a Force Majeure, Spinco shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than 15 consecutive days, it being understood that Spinco shall not be
required to provide any advance notice of such termination to GGP in connection
therewith.

 

16

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01.        No Agency.  Nothing in this Agreement shall be deemed in
any way or for any purpose to constitute any Party an agent of another
unaffiliated Party in the conduct of such other Party’s business.  GGP shall act
as an independent contractor and not as the agent of Spinco in performing such
Services, maintaining control over GGP Employees, GGP’s subcontractors and their
employees and complying with all withholding of income and other requirements of
Law, whether federal, state, local or foreign and no member of the GGP Group
shall have any authority to bind any member of the Spinco Group by contract or
otherwise.

 

Section 10.02.        Subcontractors.  GGP may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, that (i) GGP shall use the same degree of care in selecting any such
subcontractor as it would if such contractor was being retained to provide
similar services to GGP, (ii) GGP shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
scope of the Services, the standard for services as set forth in Article VI and
the content of the Services provided to Spinco, (iii) GGP shall provide written
notice to the applicable Spinco Service Manager five days prior to engaging any
such subcontractor and (iv) without the prior written consent of the applicable
Spinco Service Manager (not to be unreasonably withheld, conditioned or
delayed), GGP shall not remove and/or replace any subcontractor if such action
would reasonably be expected to cause a material increase in cost with respect
to the applicable Service.  Notwithstanding the foregoing, Spinco (or any other
member of the Spinco Group) shall have the right to hire or engage any
subcontractor directly.

 

Section 10.03.        Treatment of Confidential Information.

 

(a)           The Parties shall not, and shall cause their respective
Representatives and all other Persons providing Services or having access to
information of the other Party that is known to such Party as confidential or
proprietary (“Confidential Information”) not to, disclose to any other Person or
use, except for purposes of this Agreement, any Confidential Information of the
other Party; provided, however, that each Party may disclose Confidential
Information of the other Party and to the extent permitted by applicable Law: 
(i) to its Representatives on a need-to-know basis in connection with the
performance of such Party’s obligations under this Agreement; (ii) in any
report, statement, testimony or other submission required to be made to any
Governmental Authority having jurisdiction over the disclosing Party; or
(iii) in order to comply with applicable Law, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the disclosing Party in the course of any litigation, investigation or
administrative proceeding.  In the event that a Party becomes legally compelled
(based on advice of counsel) by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar judicial or
administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,
cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing

 

17

--------------------------------------------------------------------------------


 

all available objections thereto, such as objections based on settlement
privilege.  In the event that such protective order or other similar remedy is
not obtained, the disclosing Party shall furnish only that portion of the
Confidential Information that has been legally compelled, and shall exercise its
commercially reasonable efforts (at such other Party’s expense) to obtain
assurance that confidential treatment will be accorded such Confidential
Information.

 

(b)           Each Party shall, and shall cause its Representatives to protect
the Confidential Information of the other Party by using the same degree of care
to prevent the unauthorized disclosure of such as the Party uses to protect its
own confidential information of a like nature but in any event not less than
reasonable means.

 

(c)           Each Party shall cause its Representatives to agree to be bound by
the same restrictions on use and disclosure of Confidential Information as are
binding upon such Party in advance of the disclosure of any such Confidential
Information to them.

 

(d)           The restrictions set forth in Sections 10.03(a) and (b) shall not
prevent either Party from disclosing Confidential Information which belongs to
that Party or (a) is in or enters the public domain without breach of this
Agreement or any Ancillary Agreement, (b) the receiving Party was lawfully and
demonstrably in possession of prior to first receiving it from the disclosing
Party, (c) the receiving Party can demonstrate was developed by the receiving
Party independently and without use of or reference to the disclosing Party’s
Confidential Information, (d) the receiving Party receives from a third party
without restriction on disclosure and without breach of a nondisclosure
obligation, or (e) is approved by the other Party for disclosure.

 

(e)           Each Party shall comply with all applicable state, federal and
foreign privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

 

Section 10.04.        Further Assurances.  Each Party covenants and agrees that,
without any additional consideration, it shall execute and deliver any further
legal instruments and perform any acts that are or may become necessary to
effectuate this Agreement.

 

Section 10.05.        Notices.  Except with respect to routine communications by
the GGP Service Managers and Spinco Service Managers under Section 2.04, all
notices, requests, claims, demands and other communications under this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 10.05):

 

(i)            if to GGP:

 

18

--------------------------------------------------------------------------------


 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

Attention: Chief Legal Officer

Facsimile: (312) 960-5485

 

(ii)           if to Spinco:

 

Rouse Properties, Inc.

1114 Avenue of the Americas, Suite 2800

New York, NY 10110

Attention: Chief Legal Officer

Facsimile: (212) 417-7272

 

(iii)          in each case, with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Matthew Bloch

Facsimile: (212) 310-8007

 

Section 10.06.        Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any Party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

Section 10.07.        Entire Agreement.  Except as otherwise expressly provided
in this Agreement, this Agreement, the Separation Agreement and the Ancillary
Agreements constitute the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

 

Section 10.08.        No Third-Party Beneficiaries.  Except as provided in
Article VII with respect to GGP Indemnified Parties, this Agreement is for the
sole benefit of the Parties and their permitted successors and assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person, including any union, any current or former GGP Employee
or any current or former employee of Spinco, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 10.09.        Governing Law.  This Agreement (and any claims or disputes
arising out of or related to this Agreement or to the transactions contemplated
by this Agreement or to the inducement of any Party to enter into this Agreement
or the transactions contemplated by this Agreement, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction.

 

Section 10.10.        Amendment.  No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written instrument making specific reference to this Agreement or any such
Schedules to this Agreement, as applicable, signed by all the Parties.

 

Section 10.11.        Rules of Construction.  Interpretation of this Agreement
shall be governed by the following rules of construction:  (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Schedule are
references to the Articles, Sections, paragraphs and Schedules of this Agreement
unless otherwise specified; (c) references to “$” shall mean U.S. dollars;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) GGP and Spinco have each participated in
the negotiation and drafting of this Agreement and if an ambiguity or question
of interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

 

Section 10.12.        Counterparts.  This Agreement may be executed in one or
more counterparts, and by each Party in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.13.        Assignability.  (a) This Agreement shall not be assigned
by operation of Law or otherwise without the prior written consent of GGP and
Spinco, except that each Party may:

 

20

--------------------------------------------------------------------------------


 

(i)            assign all of its rights and obligations under this Agreement to
any of its Subsidiaries; provided, that no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement;

 

(ii)           in connection with the divestiture of any Subsidiary or business
of Spinco to an acquiror that is not a Competitor of GGP, assign to the acquiror
of such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (iii) of
this proviso) shall be borne solely by the assigning Party, and (iii) the
Parties shall in good faith negotiate any amendments to this Agreement,
including the Annexes and Schedules to this Agreement, that may be necessary or
appropriate in order to assign such Services; and

 

(iii)          in connection with the divestiture of any Subsidiary or business
of Spinco to an acquiror that is a Competitor of GGP, assign to the acquiror of
such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (iii) of
this proviso) shall be borne solely by the assigning Party, (iii) the Parties
shall in good faith negotiate any amendments to this Agreement, including the
Annexes and Schedules to this Agreement, that may be necessary or appropriate in
order to ensure that such assignment will not (x) materially and adversely
affect the businesses and operations of each of the Parties and their respective
Subsidiaries or (y) create a competitive disadvantage for GGP with respect to an
acquiror that is a Competitor of GGP, and (iv) GGP shall not be obligated to
provide any such assigned Services to an acquiror that is a Competitor of GGP if
the provision of such assigned Services to such acquiror would disrupt the
operation of GGP’s businesses or create a competitive disadvantage for GGP with
respect to such acquiror.

 

(b)           in the event of the (i) merger, amalgamation or consolidation of
Spinco and another Person, (ii) sale of all or substantially all of the assets
of Spinco to another Person, (iii) the acquisition of a majority of the voting
stock of Spinco by any Person or “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) or (iv) the
election of, or appointment to, the board of directors of Spinco of directors
constituting a majority of the directors then serving if such elected or
appointed directors have not been nominated as directors by the Nominating
Committee of the board of directors prior to their election or appointment, then
the requirement of GGP to provide Services hereunder shall automatically
terminate without further action by the Parties 30 days after the occurrence of
such event.

 

Section 10.14.        Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR

 

21

--------------------------------------------------------------------------------


 

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY TO THIS AGREEMENT HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.14.

 

Section 10.15.        Specific Performance.  The provisions of Section 7.4 of
the Separation Agreement shall govern specific performance under this Agreement.

 

Section 10.16.        Non-Recourse.  Other than the GGP Group and the Spinco
Group, no past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
either GGP or Spinco or their Subsidiaries shall have any liability for any
obligations or liabilities of GGP or Spinco, respectively, under this Agreement
or for any claims based on, in respect of, or by reason of, the transactions
contemplated by this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By:

GGP, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Marvin J. Levine

 

 

Name:

Marvin J. Levine

 

 

Title:

Senior Vice President

 

 

 

 

 

GENERAL GROWTH MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Marvin J. Levine

 

 

Name:

Marvin J. Levine

 

 

Title:

Senior Vice President

 

 

 

 

 

ROUSE PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Michael McNaughton

 

 

Name:

Michael McNaughton

 

 

Title:

Chief Operating Officer

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Direct Payroll Costs

 

Group Level

 

Hourly Rate

 

GGP Employee’s Annual Compensation*

 

A

 

$

200

 

Greater than $500,000

 

B

 

$

150

 

$300,001 - $500,000

 

C

 

$

125

 

$210,001 - $300,000

 

D

 

$

85

 

$140,001 - $210,000

 

E

 

$

60

 

$110,001 - $140,000

 

F

 

$

47

 

$90,001 - $110,000

 

D

 

$

34

 

$90,000 or less

 

 

--------------------------------------------------------------------------------

* GGP Employee’s Annual Compensation is calculated, with respect to each GGP
Employee, by adding (A) such employee’s then current annual base salary plus
(B) 20% of such base salary plus (C) such employee’s incentive and other
non-base salary compensation earned during the previous fiscal year (including,
for the avoidance of doubt, bonus and equity compensation), and rounding the
total to the nearest whole dollar.

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

Exhibit II

 

Service Managers

 

GGP Overall Service Manager

 

Marvin Levine

Spinco Overall Service Manager

 

Michael McNaughton

 

 

 

GGP Service Manager

 

Spinco Service Manager

A-1:

Accounting

 

James Thurston

 

Tim Salvemini

A-2:

Asset Management

 

Charles Lhotka

 

Michael McNaughton

A-3:

Development

 

Richard Pesin

 

Brian Jenkins

A-4:

Employee Benefit Continuation

 

Catherine Hollowell

 

Michael McNaughton

A-5:

Human Resources

 

Catherine Hollowell

 

Michael McNaughton

A-6:

Information Technology

 

Scott Morey

 

Tim Salvemini

A-7:

Insurance

 

Kristen Pate

 

Tim Salvemini

A-8:

Legal

 

Marvin Levine

 

Michael McNaughton

A-9:

Marketing and Communications

 

Alan Barocas (Marketing)

David Keating (Communications)

 

Michael McNaughton

A-10:

Public Reporting, Internal Audit, Sarbanes-Oxley & Disclosure/Audit Committees

 

Stacie Herron

 

Tim Salvemini

A-11:

Tax

 

Kathleen Courtis

 

Rael Diamond

A-12:

Treasury/Capital Markets

 

Heath Fear

 

Rael Diamond

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A-1

 

ACCOUNTING

 

A.                                    Accounts Payable and Accounts Receivable —
Mall Operations and Corporate

 

1.                                       Services:

 

a.                                       For accounts payable functions, this
includes the processing of vendor invoices from receipt of invoice at Spinco
property locations through payment, matching of invoices with check remittance,
and filing of processed invoices as directed by Spinco management.  To the
extent Basware software application is not utilized by Spinco, GGP shall utilize
accounts payable processes consistent with those in place prior to Basware
implementation.

 

b.                                      Conduct regular monthly vendor
maintenance and set up in Spinco’s accounts payable JD Edwards module.

 

c.                                       Conduct invoice processing on a regular
daily basis so Spinco can make such payment.

 

d.                                      Conduct monthly invoice account
distribution for posting in Spinco JD Edwards and provide to Spinco so Spinco
can make such payment.

 

e.                                       Provide Form 1099 (contractor payments)
processing for year end December 31, 2011 and provide to Spinco for distribution
to its 1099 defined contractors.

 

f.                                         Provide void check processing in JD
Edwards on a monthly basis.

 

g.                                      Provide P-Card continuation services at
the Distribution Date for Spinco employees.

 

h.                                      Conduct P-Card posting in JD Edwards in
accordance with GGP’s normal schedule; provided, however, Spinco shall make
payments directly to American Express within two (2) business days after an
applicable P-Card voucher is ready in JD Edwards.

 

i.                                          Transfer tenant lease history files
to Spinco on the Distribution Date.

 

j.                                          Maintain tenant lease files as
required.

 

k.                                       Maintain new tenant lease set up in JD
Edwards property management file as required for each Spinco site location.

 

l.                                          Maintain past-due accounts
collection support on a monthly basis.

 

--------------------------------------------------------------------------------


 

m.                                    Maintain customer master set up in JD
Edwards as requested by Spinco accountants.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application; provided, further, that, notwithstanding anything to the
contrary in this Agreement, with respect to Services 1(g) and 1(h) in this
Section A, Spinco shall pay the applicable charges directly to American Express
on a weekly basis within two days of posting of such charges to Spinco’s ledger.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with
Spinco’s financial reporting requirements.  All work product provided herein
shall be properly reviewed by GGP staff in accordance with normal on-going
business practices.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of Spinco.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-1-2

--------------------------------------------------------------------------------


 

B.                                    Payroll Processing — Company

 

1.                                       Services:

 

a.                                       Input time and attendance information
to Ultipro from Ceridian on a weekly basis.  All Ceridian time and attendance
clocks shall remain in service through December 31, 2012.

 

b.                                      Manage regular weekly payroll processing
and payments to employees and provide reports to Spinco.

 

c.                                       Manage weekly tax processing and
payments to tax authorities through Ceridian and provide reports to Spinco.

 

d.                                      Conduct weekly payroll posting to JD
Edwards on behalf of Spinco.

 

e.                                       Conduct payroll capitalization to
projects on a monthly basis.

 

f.                                         Prepare year-end December 31, 2011
and 2012 reporting and filing of W-2 and 941 forms and all other required annual
reports and documents on behalf of Spinco.

 

g.                                      Calculate employee incentive pay, input
calculations to Ultipro, and make monthly accrual entry into JD Edwards on a
monthly basis.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application and payroll processing.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section B shall terminate upon the earliest to occur of (a) December 31, 2012,
(b) five days following written notice of termination of such Services by Spinco
to GGP and (c) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section B requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with

 

A-1-3

--------------------------------------------------------------------------------


 

Spinco’s financial reporting requirements.  All work product provided herein
shall be properly reviewed by GGP staff in accordance with normal on-going
business practices.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of Spinco.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

C.                                    General Ledger and Related

 

1.                                       Services:

 

a.                                       Maintain account code files in Spinco
JD Edwards general ledger module as requested by Spinco accountants and provide
process for updating account files.

 

b.                                      Create month-end journal entries and
post to JD Edwards those entries customarily generated by GGP prior to the
Distribution Date or as requested by Spinco accountants.

 

c.                                       Provide general ledger account
reconciliation support each month or as requested by Spinco accountants.

 

d.                                      Provide access to current and historical
accounting data in support of Spinco ledger balances as of the Distribution
Date.

 

e.                                       Consolidate Spinco financial statements
and supporting schedules each month.

 

f.                                         Provide audit support for opening,
quarterly, and year-end account balances as requested by Spinco accountants or
Spinco’s auditor.

 

g.                                      Provide monthly closing schedule and
technical accounting support to Spinco accountants upon request.

 

h.                                      Allocate overhead between capex and
expenses each month.

 

i.                                          Conduct FIN 47 accounting for asset
retirement obligations for each fiscal quarter and year-end 2011.

 

j.                                          Provide derivative accounting
journal entries as required on a monthly basis.

 

A-1-4

--------------------------------------------------------------------------------


 

k.                                       Conduct utilities journal entry
processing and prepare for payment by Spinco to third parties every week.

 

l.                                          Provide insurance and related
journal entries, including liability and auto insurance every month.

 

m.                                    Determine intangible asset values for
leases and year-end impairment as of the Distribution Date and every fiscal
quarter thereafter.

 

n.                                      Provide specific bad debt reserve
analysis for litigation tenants on a monthly basis.

 

o.                                      Provide unclaimed property reporting and
prepare for related payment on a monthly basis.

 

p.                                      Provide period costs of vehicle leasing,
communications, and marketing fees for JD Edwards entry each month.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section C shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section C
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with
Spinco’s financial reporting requirements.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of
Spinco.  All

 

A-1-5

--------------------------------------------------------------------------------


 

work product provided herein shall be properly reviewed by GGP staff in
accordance with on-going business practices.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

D.                                    Development Accounting — Malls

 

1.                                       Services:

 

a.                                       Conduct lien escrow and settlement
process as determined by a court or as otherwise required.

 

b.                                      Track, review and process construction
invoices (including but not limited to tenant allowance payment requests, tenant
improvement payment requests, ordinary capital invoices and development
construction invoices) for progress payments (including appropriate
documentation for payment) on a weekly basis.

 

c.                                       Prepare month-end journal entries
related to CIP (including WIP — ordinary capital, TI CIP — tenant improvements
and CIP — development) additions and transfers to fixed asset accounts each
month.

 

d.                                      Prepare monthly reconciliations, by
property, between the job cost subsidiary ledger and the general ledger for CIP,
WIP and TI CIP.

 

e.                                       Maintain the JD Edwards job cost module
and all related budgets (development and ordinary capital), open commitments and
related analytics on a monthly basis.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section D shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section D
requested by Spinco prior to the termination described in the prior sentence.

 

A-1-6

--------------------------------------------------------------------------------


 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with
Spinco’s financial reporting requirements.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of Spinco.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.  All work product
provided herein shall be properly reviewed by GGP staff in accordance with
normal on-going business practices.

 

E.                                      Fixed Asset Accounting

 

1.                                       Services:

 

a.                                       Record fixed assets in a JD Edwards
fixed asset module subledger and calculate depreciation on a monthly basis.

 

b.                                      Reconcile the JD Edwards fixed asset
module with the general ledger on a monthly basis.

 

c.                                       Record tenant allowances in the fixed
asset module and set up an amortization schedule, including the general ledger
on a monthly basis.

 

d.                                      Record disposals and other asset
dispositions in both the fixed asset module and the general ledger as needed or
requested by Spinco operations management.

 

e.                                       Provide and record lease cost
allocations, deferred financing cost, and impairment, to assets in the fixed
asset module and the general ledger as needed on a monthly basis.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application.

 

A-1-7

--------------------------------------------------------------------------------


 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section E shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section E
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with
Spinco’s financial reporting requirements.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of
Spinco.  All work product provided herein shall be properly reviewed by GGP
staff in accordance with normal on-going business practices.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

F.                                      Centralized Accounting

 

1.                                       Services:

 

a.                                       Provide mall accounting duties
performed by GGP accountants on a day-to-day basis after the Distribution Date.

 

b.                                      Provide lease data management functions,
including permanent lease entry and maintenance; permanent lease recurring
billing set-up and maintenance; specialty lease entry and maintenance; and
specialty lease recurring billing set-up and maintenance.

 

c.                                       Provide property/tenant accounts
receivable monitoring and collections.

 

d.                                      Provide travel-related expense
accounting.

 

A-1-8

--------------------------------------------------------------------------------


 

e.                                       Provide all other accounting duties
performed by GGP accountants in accordance with GGP’s practices and procedures
as of the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section F shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section F
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:

 

a.                                       All accounting or related entries or
related schedules supporting such entries that are processed by GGP must comply
with GAAP and be in accordance with current GGP policies and procedures as
defined in internal control processes for SOX compliance and shall comply with
Spinco’s financial reporting requirements.  All work product provided herein
shall be properly reviewed by GGP staff in accordance with normal on-going
business practice.

 

b.                                      All accounting services to be provided
herein shall be completed in accordance with GGP’s normal month end, quarter
end, and year end closing time table; provided, such closing time table shall be
provided to Spinco at least two weeks prior to any fiscal month close of
Spinco.  All work product provided herein shall be properly reviewed by GGP
staff in accordance with normal on-going business practices.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-1-9

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

ASSET MANAGEMENT

 

A.                                    Asset Management

 

1.                                       Services:

 

a.               Perform on behalf of Spinco all asset management services for
Spinco’s properties, including oversight of leasing, marketing and operational
and maintenance duties customary of an owner, in each case in accordance with
GGP’s practices as of the Distribution Date.

 

b.              Recommend to Spinco from time to time procedures with respect to
Spinco’s properties as Personnel may deem advisable for the more efficient and
economic management and operation thereof and in accordance with GGP’s practices
as of the Distribution Date.

 

c.               Per Spinco’s direction, implement and execute on behalf of
Spinco the strategic plan and direction for each Spinco property in accordance
with GGP’s practices as of the Distribution Date

 

d.              Per Spinco’s direction, focus on the customer experience,
merchandising, operations, capital spending, and the positioning with respect to
Spinco’s properties in their respective markets on behalf of Spinco in
accordance with GGP’s practices as of the Distribution Date.

 

e.               Develop and manage property financial plans on behalf of
Spinco, including budgets, forecasts, cash flows and capital planning in
accordance with GGP’s practices as of the Distribution Date.

 

f.                 Per Spinco’s direction, approve ordinary capital expenditures
on behalf of Spinco in accordance with GGP’s practices as of the Distribution
Date.

 

g.              Manage business relationships with retailers, partners, and
other community business leaders on behalf of Spinco in accordance with GGP’s
practices as of the Distribution Date.

 

h.              Manage vendor relationships (e.g., snow removal, security, etc.)
on behalf of Spinco, including national contracts and property-specific
contracts in accordance with GGP’s practices as of the Distribution Date.

 

i.                  Oversee security and maintenance, including the use of
vehicles, for each of Spinco’s properties to ensure appropriate coverage in
accordance with GGP’s practices as of the Distribution Date.

 

--------------------------------------------------------------------------------


 

j.                  Per Spinco’s direction, develop and implement special events
and marketing programs (national and local) for each of Spinco’s properties in
accordance with GGP’s practices as of the Distribution Date.

 

k.               Per Spinco’s direction, manage media relationships at the
property level, including crisis management services, in accordance with GGP’s
practices as of the Distribution Date.

 

l.                  Manage the gift card program on behalf of Spinco in
accordance with GGP’s practices as of the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  Any individual
Service in this Section A shall terminate upon the earliest to occur of (a) 9
months following the Distribution Date, (b) five days following written notice
of termination of such Services by Spinco to GGP and (c) the applicable
termination date pursuant to Article IX of the Agreement.  GGP agrees to use
appropriate and reasonable efforts, as mutually agreed upon by the parties and
at Spinco’s cost, to ensure that any terminated Service is integrated into
Spinco’s broader business processes.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

B.                                    National Operations

 

1.                                       Services:

 

a.               Provide capital support and oversight on behalf of Spinco,
including maintenance of CapEx application supporting approval documentation
requirements, as well as related SOX documentation, in accordance with GGP’s
practices as of the Distribution Date.

 

b.              Provide project management of capital projects in collaboration
with asset management/design and construction management on behalf of Spinco and
in accordance with GGP’s practices as of the Distribution Date.

 

c.               Maintain asset condition records, metrics, and subject matter
coordination across asset categories on behalf of Spinco and in accordance with
GGP’s practices as of the Distribution Date.

 

d.              Manage national contracts (e.g., janitorial, utilities, trash
and recycling, vertical transportation maintenance, lighting, etc.), including
transition of

 

A-2-2

--------------------------------------------------------------------------------


 

existing contracts and/or securing new contracts as requested by Spinco and in
accordance with GGP’s practices as of the Distribution Date.

 

e.               Manage vendor relations in collaboration with Services in
Section A on behalf of Spinco and in accordance with GGP’s practices as of the
Distribution Date

 

f.                 Support of Clean-Safe-Secure minimum operating standards on
behalf of Spinco and in accordance with GGP’s practices as of the Distribution
Date.

 

g.              As requested by Spinco, provide consultation to mall teams
regarding local service contracts in accordance with GGP’s practices as of the
Distribution Date.

 

h.              Provide crisis support and natural disaster management Services
on behalf of Spinco, in accordance with GGP’s practices as of the Distribution
Date.

 

i.                  Security program management in collaboration with Services
in Section A, including transition of existing contracts and/or securing new
contracts as needed., on behalf of Spinco and in accordance with GGP’s practices
as of the Distribution Date.

 

j.                  As requested by Spinco, provide specific event security
procurement and management in accordance with GGP’s practices as of the
Distribution Date.

 

k.               Coordinate and direct the outsourcing of tenant light and power
settlements to a third party service provider.  GGP will review and approve (in
consultation with Spinco) the settlement calculations prepared by such service
provider.  GGP will assist in forecasting energy costs based on consumption
pattern.  GGP will advise/recommend new procurement agreements as applicable.

 

l.                  As requested by Spinco, conduct energy conservation programs
for Spinco properties in accordance with GGP’s practices as of the Distribution
Date.

 

m.            As requested by Spinco, provide procurement services and support
in accordance with GGP’s practices as of the Distribution Date.

 

n.              As requested by Spinco, provide expense budget guidance,
oversight and analysis in accordance with GGP’s practices as of the Distribution
Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  Any individual
Service in this Section B shall terminate upon the earliest to occur of (a) 9
months following the Distribution, (b) five days following written notice of
termination of such Services by Spinco to GGP and (c) the applicable termination
date pursuant to Article IX of the Agreement.  GGP

 

A-2-3

--------------------------------------------------------------------------------


 

agrees to use appropriate and reasonable efforts, as mutually agreed upon by the
parties and at Spinco’s cost, to ensure that any terminated Service is
integrated into Spinco’s broader business processes.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-2-4

--------------------------------------------------------------------------------


 

SCHEDULE A-3

 

DEVELOPMENT

 

A.                                    Project Development

 

5.                                       Services:

 

a.               As requested by Spinco, participate in transition meetings to
discuss historical, current, or future development projects for any and all
Spinco properties in a timely manner.

 

b.              As requested by Spinco, share with Spinco information regarding
historical project information, current development plans and files, vendor
information, permits, and all other such applicable information in a timely
manner.

 

c.               As requested by Spinco, cooperate and provide information to
Spinco in connection with any of its proposed or future developments in a timely
manner.

 

d.              As requested by Spinco, provide general support in a timely
manner for property-level development activities, with an emphasis on those
activities involving public or third party approvals.

 

6.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

7.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

8.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

--------------------------------------------------------------------------------


 

B.                                   Construction Project Management

 

9.                                       Services:

 

a.               Provide project supervision, investigation, planning and design
services.

 

10.                                 Pricing:  Spinco shall pay to GGP a Service
Charge for each Service equal to the sum of (A) the product of (i) the Cost
Multiplier multiplied by (ii) the applicable Service Resource Cost plus (B) the
amount of any Out-of-Pocket Expenses incurred with respect to such Service.

 

11.                                 Duration of Services:  The obligation of GGP
to perform any individual Service described in or contemplated by this Section B
shall terminate upon the earliest to occur of any individual services in this
Section B shall terminate upon the earliest to occur of (i) 18 months following
the Distribution Date, (ii) five days following written notice of termination of
such Services by Spinco to GGP and (iii) the applicable termination date
pursuant to Article IX of the Agreement.  GGP agrees to use appropriate and
reasonable efforts, as mutually agreed upon by the parties and at Spinco’s cost,
to (i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section B
requested by Spinco prior to the termination described in the prior sentence.

 

12.                                 Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

C.                                    Tenant Coordination

 

1.                                       Services:

 

a.               As requested by Spinco, manage the execution of approved lease
deals, including landlord construction obligations, with the support of the mall
operations team and in accordance with GGP’s practices as of the Distribution
Date.

 

b.              As requested by Spinco, review and approve any tenant submitted
plans in accordance with GGP’s practices as of the Distribution Date.

 

c.               As requested by Spinco, facilitate the construction activities
of tenants with the support of the mall operations team and in accordance with
GGP’s practices as of the Distribution Date.

 

d.              Coordinate tenant lease plan updates and lease outline drawings
on behalf of Spinco and in accordance with GGP’s practices as of the
Distribution Date.

 

A-3-2

--------------------------------------------------------------------------------


 

e.               Maintain all leases and site plans on behalf of Spinco and in
accordance with GGP’s practices as of the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section C shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section C
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-3-3

--------------------------------------------------------------------------------


 

SCHEDULE A-4

 

EMPLOYEE BENEFIT CONTINUATION

 

A.                                    General

 

1.                                       Services:

 

a.               Continued participation in GGP welfare benefit plans (including
medical, dental, vision, flex-spending, life insurance, disability insurance and
employee assistance) until December 31, 2011 on the same terms and conditions
currently in effect.

 

b.              Complete census for Spinco Employees, including name, date of
birth, date of hire, position or title, current salary information, home and
business address.

 

c.               Provide copies of latest Form 5500 for all Spinco Employees and
all notices to Spinco Employees since January 1, 2011.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE A-5

 

HUMAN RESOURCES

 

A.                                    General

 

1.                                       Services:

 

a.               Human resources support as requested by Spinco, including
services relating to the transfer of employees, the establishment of new
employee benefit plans and other related payroll and benefit advisory or
administrative services.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE A-6

 

INFORMATION TECHNOLOGY

 

A.                                    Mobile Communications

 

1.                                       Services:

 

a.               Provide mobile communications devices including cell phones,
SmartPhones, and wireless broadband cards in accordance with GGP’s practices as
of the Distribution Date.

 

b.              Set equipment standards, acquire plans and equipment, monitor
usage and adjust plans to minimize costs and match plans to usage patterns in
accordance with GGP’s practices as of the Distribution Date.

 

c.               As requested by Spinco, negotiate overall purchasing agreements
with vendors, provided that the GGP Service Manager shall consult with the
Spinco Service Manager prior to making any decisions regarding carrier changes
for Spinco.  GGP shall have no authority to legally bind Spinco.

 

d.              Provide the technologies required for Email integration with the
Enterprise Exchange server and Spinco-owned SmartPhones in accordance with GGP’s
practices as of the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) March 31, 2012,
(b) five days following written notice of termination of such Services by Spinco
to GGP and (c) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section A requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section A shall be subject to the following additional terms:

 

--------------------------------------------------------------------------------


 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level 

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

New Cell Phone Service

 

Normal Working Hours

 

New Service can be set up by calling the Service desk

 

Requester has appropriate management approvals

 

New equipment can be acquired within the time period specified in the applicable
carrier contract

Changes to cellular plans

 

Normal Working Hours

 

Requests can be submitted 24 x 7 to the Service desk

 

 

 

Changes to existing plans will take place within the time period specified in
the applicable carrier contract

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

B.                                    End User Support and Standards

 

1.                                       Services:

 

a.               Set standards for end user devices and software.  These
standards shall apply to all equipment and software acquired for Spinco in
accordance with GGP’s practices as of the Distribution Date.  All such equipment
and software acquired for Spinco shall be charged to Spinco and be Spinco’s
property.

 

b.              Acquire end user computing equipment and software for Spinco
which adhere to the standards in place in accordance with GGP’s practices as of
the Distribution Date.

 

c.               As requested by Spinco, negotiate overall purchasing agreements
with vendors with whom GGP does business and consult with Spinco Service Manager
prior to making any decisions regarding standards or vendor changes for Spinco. 
GGP shall have no authority to legally bind Spinco.

 

d.              Provide a Service Desk which provides a single point of contact
for any request for IT Services or issues with Services in accordance with GGP’s
practices as of the Distribution Date.  Ensure that a single phone number can be
called to get assistance.  In addition, the user can submit less urgent requests
via Email or website.

 

e.               Ensure that all calls are logged into the Service Desk system
and a ticket number assigned in accordance with GGP’s practices as of the
Distribution Date.

 

A-6-2

--------------------------------------------------------------------------------


 

f.                 Ensure that service desk calls are addressed according to the
standard IT response time matrix depending on the criticality of the question /
issue / outage in accordance with GGP’s practices as of the Distribution Date.

 

g.              Create a stable image for each of the supported client computing
platforms in accordance with GGP’s practices as of the Distribution Date.  The
image consists of the operating system, utilities and drivers required by the
operating system, and standard software.  In addition, optional software may be
selected to be loaded as part of the Service.

 

h.              As new models of laptop or desktop computers become available,
Personnel shall test them and create images for those that become the new
standard offerings in accordance with GGP’s practices as of the Distribution
Date.

 

i.                  Provide vendor management services for any third party
service providers in accordance with GGP’s practices as of the Distribution
Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section B will be limited to existing platforms and shall terminate upon the
earliest to occur of (a) 18 months following the Distribution Date, (b) five
days following written notice of termination of such Services by Spinco to GGP
and (c) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section B requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section B shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Emergency Response

 

Available during all scheduled Production work hours

 

A support person will receive message and return call

 

Support person has means to receive problem call during off hours (Pager, cell
phone)

 

100% of calls answered or returned according to Priority Matrix

Phone

 

12 x 5

 

A live person will answer

 

Adequate staffing to

 

100% of calls

 

A-6-3

--------------------------------------------------------------------------------


 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Response

 

 

 

the phone or respond to messages.

 

cover support hours

 

answered or returned according to Priority Matrix

Problem Resolution

 

According to priority matrix

 

A live person will be available to respond to messages at all times

 

Need to educate Service desk personnel on setting of priorities

 

Response time and escalation 100% in compliance with priority matrix

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

C.                                    Electronic Mail Service Support

 

1.                                       Services:

 

a.               Provide electronic mail, including client email package
(Microsoft Outlook), enterprise Email infrastructure (Microsoft Exchange),
anti-virus and spam filtering Services, and Internet Email Gateway Services.

 

b.              Provide support for the Outlook client software only for those
Services that are business related.  For example, if a user is having difficulty
configuring their mail client to work with a non-Spinco/non-GGP Email Service,
the Service desk shall not be obligated to help.

 

c.               Personnel shall provide a spam filtering Service designed to
let in legitimate Email and exclude “spam.”

 

d.              As requested by Spinco, provide vendor management services for
any third party service providers.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section C shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in

 

A-6-4

--------------------------------------------------------------------------------


 

this Section C requested by Spinco prior to the termination described in the
prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section C shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Internal Electronic Mail accessibility

 

24 x 7

 

Subject to response time matrix. Monitoring software is continually testing the
availability of this Service

 

Need monitoring software in place to test Email Service and alert Service desk
of outage

 

Electronic Mail facility is available 99.9% of the time

Email outage notification

 

24 x 7

 

Notice of Email outage will be issued 24 x 7 according to the severity matrix

 

Service desk and monitoring processes must be designed to support this Service

 

Outage notification is issued as soon as reasonably practicable following an
outage detection. A second notice will be sent when Service is restored

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

D.                                    Access to Shared Resources / Intranet

 

1.                                       Services:

 

a.               Create, maintain and provide access to shared resources for the
enterprise in accordance with GGP’s practices as of the Distribution Date. 
Specifically, these shared resources shall include secure access to space on
servers, printers, electronic mail, intranet and internet portals, and Internet
connections.

 

b.              Detect, troubleshoot and repair the Intranet when degraded
performance or outright failure occurs, including providing for appropriate
notification of outages and their expected duration, provision of workarounds,
and coordination of efforts of third party providers in the resolution in
accordance with GGP’s practices as of the Distribution Date.

 

c.               Monitor and manage network and other resources to ensure that
the services are available and meeting the needs of the user community.

 

A-6-5

--------------------------------------------------------------------------------


 

d.              Administrative services shall be made available to assist in the
appropriate use and setup of the services in accordance with GGP’s practices as
of the Distribution Date.  The response times for assistance shall be the same
as those laid out in the service desk section of this document.

 

e.               As requested by Spinco, provide vendor management services for
any third party service providers.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section D shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section D
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section D shall be subject to the following additional terms:

 

a.             Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Access to Shared Drives

 

24 x 7

 

Access to Service desk for issues, questions

 

 

 

Able to access shared drives 99.9% of the time

Administration of Shared Drives

 

Normal Business Hours

 

New directories or changes to directory security can be made. Changes to disk
allocations can be made

 

 

 

New directories, security changes and disk allocations can be made within an
agreed upon, commercially reasonable timeframe

Capacity management

 

Normal Business Hours

 

Disk space utilization will be proactively monitored and supplemented without
user involvement

 

Monitoring tools need to be in place. Authority to procure additional storage
must be secured

 

10% excess storage in reserve or on order at all times

 

A-6-6

--------------------------------------------------------------------------------


 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Troubleshoot equipment or quality issues

 

Normal Business Hours

 

IT or third party arrives at printer location to repair

 

 

 

1 business day response from first call

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-7

--------------------------------------------------------------------------------


 

E.                                     Telecommunications Services

 

1.                                       Services:

 

a.               Provide a wide area network (“WAN”) for Spinco.  All Spinco
offices are connected by a WAN to enable access to shared resources in Chicago
and other locations.  The infrastructure and application architectures are such
that if the network or any link is down for any period of time, many people are
unable to complete their work.

 

b.              Detect, troubleshoot and repair telecommunications services when
degraded performance or outright failure occurs, including appropriate
notification of outages and their expected duration, provision of workarounds,
and coordination of efforts of third party providers in the resolution in
accordance with GGP’s practices as of the Distribution Date.

 

c.               Monitor the capacity to ensure that the services are available
and meeting the needs of the user community in accordance with GGP’s practices
as of the Distribution Date.

 

d.              Provide connectivity to the Internet for all Spinco users at the
same service levels and performance as for GGP users in accordance with GGP’s
practices as of the Distribution Date.

 

e.               Provide office phones, VoiceMail and all moves, adds, and
changes associated with them as requested by Spinco and in accordance with GGP’s
practices as of the Distribution Date.  New equipment purchased post
Distribution Date will be paid for by Rouse Properties Inc.

 

f.                 Provide telecommunications strategy and planning, including
coordination with the local IT site management and business management required
to successfully perform this function in accordance with GGP’s practices as of
the Distribution Date.

 

g.              Work with local telecom providers to ensure smooth coordination
in the event of location moves, capacity changes or other modifications in the
telecommunications environment in accordance with GGP’s practices as of the
Distribution Date.

 

h.     Provide vendor management services as requested by Spinco for any third
party service providers in accordance with GGP’s practices as of the
Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

A-6-8

--------------------------------------------------------------------------------


 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section E shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section E
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section E shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

Support

 

 

 

 

Service

 

Availability

 

Coverage

 

Dependencies

 

Service Level Objective

Interoffice connectivity

 

24 x 7

 

Access to Service desk for issues, questions

 

Monitoring software installed.

 

Network up 99.9% of the time between all locations. All response time tests
within benchmark limits

Internet connectivity

 

24 x 7

 

Access to Service desk for issues, questions

 

 

 

Connection to Internet up 99%. Performance tests within benchmark limits

New Phone Service

 

Normal Working Hours

 

New Service can be set up by calling the Service desk

 

Available handsets and PBX ports or IP ports.

 

New Service can be established within 1 business day of notice

Repair for PBX or Voicemail Services

 

Normal Working Hours

 

Automated monitoring of Services

 

Availability of Monitoring tools. Appropriate Service agreements with vendors

 

Restoration of Service according to Service desk severity matrix

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-9

--------------------------------------------------------------------------------


 

F.                                      Information Security Services

 

1.                                       Services:

 

a.               Provide and operate an authentication directory service
database.  The information in this database is shared among applications
minimizing the need to sign in more than once to get work done in accordance
with GGP’s practices as of the Distribution Date.

 

b.              Add, change or delete / inactivate user information to/from the
authentication directory in accordance with GGP’s practices as of the
Distribution Date.  A key part of this is ensuring that appropriate approval
signoffs have been received.  These approval requirements vary for many
applications in the environment and may also require that the authentication and
rights be updated in multiple systems.

 

c.               Support the compliance efforts of Spinco for all services and
systems.  Spinco is required to comply with various laws including
Sarbanes-Oxley (SOX).  There are also industry compliance initiatives including
the Payment Card Industry (PCI) standards for the protection of electronic
payment information for companies accepting credit or debit cards for payments.

 

d.              Provide ongoing compliance support, including, as requested by
Spinco, maintenance of control plans and other compliance documentation,
execution of compliant processes, adherence to process and systems controls, and
testing as required by the internal or external auditors in accordance with
GGP’s practices as of the Distribution Date.  In addition, GGP shall be expected
to participate in any system or compliance audits required by Spinco or Spinco
auditors.

 

e.               Maintain software, hardware and processes to protect Spinco
systems and networks from external and internal attacks by malware (viruses,
Trojans, worms, etc.) in accordance with GGP’s practices as of the Distribution
Date.  For example, malware may be introduced from sources other than the email
system and some of these may have no means of protection other than making all
of the target systems impervious to attack.

 

f.                 Patch Spinco servers and update anti-virus signatures in
accordance with GGP’s practices as of the Distribution Date.  For example, new
patches are issued weekly and vary in the degree of threat reduction—some are
required immediately to eliminate an imminent, destructive threat while others
are optional and non-security related.

 

g.              Regularly update client virus scanning engines and anti-virus
signatures in accordance with GGP’s practices as of the Distribution Date.

 

A-6-10

--------------------------------------------------------------------------------


 

h.              Provide vendor management services as requested by Spinco for
any third party service providers in accordance with GGP’s practices as of the
Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section F shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section F
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section F shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Synchronization of Directory information

 

24 x 7

 

Directory information consistent and available across platforms

 

Working integration between disparate systems

 

All key information available on each supported platform

Add, Change, Delete Users

 

Normal Business Hours

 

IT will add the user information to all users where authorized

 

Approval process in place for each application.

 

User ID changes completed within 1 business day of receipt of approval in IT

Execute processes in compliance with documented controls

 

24 x 7

 

IT personnel will follow all documented control processes

 

Existing SOX, PCI or other compliance regimes and documentation

 

100% compliance with control processes. No audit comments related to IT

Update Anti-Virus signatures and scanning engine

 

Normal Business Hours

 

IT will maintain a subscription to an update Service for the anti-virus
installed on Spinco PC’s

 

All Spinco PC’s must have an Anti-Virus program installed and operational

 

Anti-Virus updates must be automatically applied at least once per week

 

A-6-11

--------------------------------------------------------------------------------


 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

G.                                    Application Support Services

 

1.                                       Services:

 

The following services apply only to the applications supported by GGP for the
benefit of Spinco.

 

a.               In support of: (i) JD Edwards application and integrations;
(ii) BI application and integrations; and (iii) customary non-financial
applications: Provide access to Spinco company applications to the Spinco
employees as Spinco may request from time to time and in accordance with GGP’s
practices as of the Distribution Date.  The company makes a number of key
applications available to the employees.  These include packages like JD
Edwards, BI Warehouse, and others.  Access to these must be available when the
employee needs to use them.  This is typically during normal business hours, but
may also include evenings and weekends.

 

b.              In support of: (i) JD Edwards application and integrations;
(ii) BI application and integrations; and (iii) customary non-financial
applications: Provide user level security access to applications in accordance
with GGP’s practices as of the Distribution Date.  This Service shall be
extended to Spinco users for as long as the application in question is
maintained by GGP.

 

c.               In support of: (i) JD Edwards application and integrations;
(ii) BI application and integrations; and (iii) customary non-financial
applications: Support the application environment for Spinco for the duration of
the Agreement in accordance with GGP’s practices as of the Distribution Date. 
Spinco shall assume responsibility for support of its applications as it chooses
to migrate from those in use by GGP to applications more appropriate to the size
and scope of Spinco.

 

d.              In support of: (i) JD Edwards application and integrations;
(ii) BI application and integrations; and (iii) customary non-financial
applications: Application support including:

 

(i)                     Routine processing of business transactions.

 

(ii)                  Routine operation of interfaces and batch jobs.

 

(iii)               Taking actions necessary to restore processing in the event
of a system failure (hardware or software).

 

A-6-12

--------------------------------------------------------------------------------


 

(iv)              Working with vendors or other partners to troubleshoot or
repair “bugs.”

 

(v)                 Routine maintenance of the application environment such as
database tuning for performance, backup and restore of files or data, and repair
or replacement of hardware components.

 

(vi)              Working with end users to resolve questions or issues related
to the use of features within the application.

 

(vii)           Working with third party support resources to accomplish any of
the above.

 

e.               In support of: (i) JD Edwards application and integrations;
(ii) BI application and integrations; and (iii) customary non-financial
applications: Support Spinco in these electronic transfers for all third parties
that are currently sending or receiving electronic data from GGP in accordance
with GGP’s practices as of the Distribution Date.

 

f.                 Personnel shall provide a customer advocate to serve as
liaison between Spinco application users and GGP application support.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application (including, for the avoidance of doubt, the applicable
Services set forth in Sections H.1.a through H.1.e of this Schedule A-10: 
Information Technology Services).

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section G shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section G
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section G shall be subject to the following additional terms:

 

A-6-13

--------------------------------------------------------------------------------


 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Remote Access to Applications

 

24 x 7

 

Access to Service desk for issues, questions

 

Connection to Internet. Functioning VPN software. Citrix Server Accessible

 

Able to access company applications 99.9% of the time

Timely completion of tasks in applications

 

24 x 7

 

Response time issues can be addressed to the Service desk. Monitoring tools
provide historical look at performance data and ability to proactively manage
performance

 

Monitoring tool implemented for application servers.

 

No Service desk calls are received about performance where the root cause is
within the Spinco infrastructure.

Move, add or change user application access

 

Normal Business Hours

 

User access changes will be initiated through the Service desk

 

 

 

Changes will be made within 1 business day of initial request

Application Troubleshooting

 

24 X 7

 

Requests captured in Service desk and prioritized

 

 

 

According to standard Service request matrix

Routine Operations

 

24 X 7

 

Provide same level of support as for GGP Users

 

 

 

According to standard Service request matrix

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-14

--------------------------------------------------------------------------------


 

H.                                    Application Development and Maintenance
Services

 

1.                                       Services: Personnel shall provide the
following Services to Spinco employees:

 

a.               Provide project management, process engineering / business
analysis, application architecture and development Services for technology
initiatives, as requested by Spinco and agreed to by GGP.

 

b.              Provide application maintenance Services to Spinco employees and
department for GGP supported applications as requested by Spinco.

 

c.               Provide custom application maintenance in accordance with GGP’s
practices as of the Distribution Date.  Spinco requests for modifications or
small enhancements shall be added to the overall GGP request queue for the
maintenance team.  The Service Managers shall meet and agree on the
prioritization of the requests within the complete list.

 

d.              For the Commercial Off The Shelf application maintenance,
Personnel shall procure the contracts and coordinate the support activities of
the software supplier as requested by Spinco.  The service levels on the
contracts shall be the same as they were prior to the Distribution Date.  If GGP
is paying for an enhanced level of service for the GGP systems (e.g. “Gold” or
“Premium”) then that is the level of maintenance that shall be procured for
Spinco.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section H shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section H
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section H shall be subject to the following additional terms:

 

A-6-15

--------------------------------------------------------------------------------


 

a.                                       Service Targets

 

Service Targets  

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Custom Application Maintenance

 

Normal Business Hours

 

Requests captured in Service desk and prioritized by IT Liaisons

 

 

 

Critical requests (bug fixes) prioritized within 3 days, High within 14 days

Project Management

 

Normal Business Hours

 

Project Manager available within two weeks of project approval by IT Steering
Committee

 

Approved budget for project

 

100% availability within an agreed upon, commercially reasonable timeframe

Process Engineering

 

Normal Business Hours

 

Process engineering resource available per the requirements of the project plan

 

 

 

100% availability when needed

Technical Architecture

 

Normal Business Hours

 

Architecture resources available per the approved project plan

 

 

 

100% availability when needed

Application Development

 

Normal Business Hours

 

Development resources available per the approved project plan

 

 

 

100% availability when needed

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-16

--------------------------------------------------------------------------------


 

I.                                         Application Migration Services

 

1.                                       Services:

 

a.               As requested by Spinco, Personnel shall assist Spinco in the
migration from its legacy GGP applications to a new set of applications
appropriate for a company of Spinco’s scope, scale and mission.  Migration
assistance shall include, but not be limited to:

 

(i)                     Extraction of data from GGP standard systems in a format
suitable for conversion to the new application suite.

 

(ii)                  Provision of source code and documentation for interfaces
to applications which shall not be replaced by the suite, but shall still need
to be integrated with the suite, e.g., CART.

 

(iii)               Subject matter expert engagements to assist with requirement
definition and creation of test plans.  Such assistance shall be limited to
expertise not available through other sources including end users and systems
providers.

 

b.              Personnel shall, on a minimum of two month’s’ notice, provide
resources in order to respond in a timely fashion to a migration timeline to be
created and published by Spinco and agreed upon by the Service Managers which
shall include the resources required and the timeframe of the requirement for
each resource.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section I shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section I
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section I shall be subject to the following additional terms:

 

A-6-17

--------------------------------------------------------------------------------


 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Objective

Application Migration

 

Normal Business Hours

 

Required resources will make themselves available for scheduled tasks

 

Published timeline with resources and timing

 

An agreed upon, commercially reasonable percentage of resources are available
when required per the published timeline

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-18

--------------------------------------------------------------------------------


 

J.                                      Data Center Services

 

1.                                       Services:

 

a.               Operation and maintenance of the Spinco server and data center
environment.  All systems and servers shall be monitored in accordance with
GGP’s practices as of the Distribution Date.

 

b.              Perform routine functions such as backups, restores, preventive
maintenance, disk management, capacity and performance management on all servers
supporting Spinco as requested by Spinco and in accordance with GGP’s practices
as of the Distribution Date.

 

c.               Provide data archive, backup and data restoration for the
servers in the main data center as well as for remote sites.  The data shall be
rotated off-site as required by the Disaster Recovery plan and in accordance
with the GGP data backup policy.

 

d.              Oversee the change management process, including testing and
coordination to ensure that changes do not disrupt the operational environment
in accordance with GGP’s practices as of the Distribution Date.

 

e.               Track all information technology assets of the company and plan
for replacement, obsolescence, and the full lifecycle of asset management from
acquisition to disposal in accordance with GGP’s practices as of the
Distribution Date.  As required, the asset information and disposition shall be
coordinated with the accounting department so that all assets valuations,
amortization and write offs are properly reflected in the financial statements.

 

f.                 Provide vendor management services for any third party
service providers at the request of Spinco.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section J shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section J
requested by Spinco prior to the termination described in the prior sentence.

 

A-6-19

--------------------------------------------------------------------------------


 

4.                                       Additional Terms:  The Services
provided in this Section J shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

 

 

 

 

 

 

 

 

Service Level

Service

 

Availability

 

Support Coverage

 

Dependencies 

 

Objective

Troubleshooting and Break / Fix of servers

 

24 X 7

 

Issues entered and tracked in Service desk. Resources on- call for critical
issues.

 

 

 

Covered standard Service desk severity matrix

Change Testing

 

Normal Business Hours

 

All changes will be tested and approved before going into production

 

 

 

100% of changes are tested and approved before going into production

Change Scheduling

 

Off Hours

 

All changes will go in at a time that will not impact end users

 

 

 

100% of Changes made during off hours during pre- approved outage window.

Data Backup

 

24 x 7

 

Available as needed around the clock

 

Need a data backup policy.

 

All systems backed up according to policy.

Asset Tracking

 

Normal Business Hours

 

Keep track in database of all IT assets. Assets can be found when required.

 

Asset Tracking software must be installed and functional.

 

100% of assets in the hands of employees can be found at will.

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-20

--------------------------------------------------------------------------------


 

K.                                    New CRM/ Leasing Product(s) for
DealMaker/LicenseMaker Replacement

 

1.                                       Services:

 

a.               Based upon the timing of GGP’s predefined rollout of its new
CRM & Leasing solution, Spinco will have complete access and use of the solution
during the transition period and will be allowed to use all GGP owned
customizations and code at no cost.  Spinco agrees that no GGP owned
customizations and code can be used outside of Spinco without GGPs prior written
approval.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for only those services specific to Spinco equal to the sum of
(A) the product of (i) the Cost Multiplier multiplied by (ii) the applicable
Service Resource Cost plus (B) the amount of any Out-of-Pocket Expenses incurred
with respect to such Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section K shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section K
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Additional Terms:  The Services
provided in this Section K shall be subject to the following additional terms:

 

a.                                       Service Targets

 

Service Targets

 

Service

 

Availability

 

Support Coverage

 

Dependencies

 

Service Level
Objective

 

Application Migration

 

Normal Business Hours

 

Required resources will make themselves available for scheduled tasks

 

Published timeline with resources and timing

 

100% of resources are available when required per the published timeline

 

 

5.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-21

--------------------------------------------------------------------------------


 

L.                                     Access to Historical Information

 

1.                                       Services:

 

a.               Provide support and access for Spinco employees to historical
information to support Spinco business processes.  These processes include
litigation support, responses to inquiries by taxing authorities and other ad
hoc requests.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section L shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section L
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-6-22

--------------------------------------------------------------------------------


 

SCHEDULE A-7

 

INSURANCE

 

A.                                    Legacy Claims Management

 

1.                                       Services:

 

a.               Assist Spinco in the management of processing of Legacy
Invoices in accordance with GGP’s practices as of the Distribution Date. 
“Legacy Invoices” shall be defined as all invoices, including but not limited to
invoices for legal, consulting or third party adjusting services relating to any
insurance claim for or against any Spinco Entity in which the event giving rise
to the claim occurred prior to the Distribution Date.  For purposes of clarity,
GGP shall have no obligation to pay, or advance payment on behalf of Spinco, in
respect of any Legacy Invoices.

 

b.              Cause third party claims adjustor(s) to manage Spinco’s Legacy
General Liability Claims with the objective of reaching closure of all such
claims.  GGP shall work with such third party claims adjustor(s) in accordance
with GGP’s practices at the Distribution Date.  “Legacy General Liability
Claims” shall be defined as all general liability claims relating to any Spinco
Entity in which the event giving rise to the claim occurred prior to the
Distribution Date.

 

c.               Cause third party claims adjustor(s) to manage Spinco’s Legacy
Workers Compensation Claims with the objective of reaching closure of all such
claims.  GGP shall work with such third party claims adjustor(s) in accordance
with GGP’s practices at the Distribution Date.  “Legacy Workers Compensation
Claims” shall be defined as all workers compensation claims relating to any
Spinco Entity in which the event giving rise to the claim occurred prior to the
Distribution Date.

 

d.              As requested by Spinco, manage claims and conduct a formal claim
review on behalf of Spinco.  Management of claims and claim reviews shall be
handled in accordance with GGP’s practices as of the Distribution Date.

 

To the extent that GGP has advanced costs during the adjustment of any Legacy
Invoices, any Legacy General Liability Claim, any Legacy Workers Compensation
Claim or any other insurance claim, including but not limited to claims for
property damage, relating to any Spinco Entity, any insurance recovery resulting
from any of the above described claims shall be paid to GGP and Spinco shall
have no interests in such payment even if such insurance payment occurs after
the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable

 

--------------------------------------------------------------------------------


 

Service Resource Cost plus (B) the amount of any Out-of-Pocket Expenses incurred
with respect to such Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate as of the date that all legacy claims, including final
payments, related to Spinco have been settled or otherwise fully resolved (as
mutually agreed in writing by Spinco and GGP).  GGP agrees to use appropriate
and reasonable efforts, as mutually agreed upon by the parties and at Spinco’s
cost, to (i) ensure that any terminated Service is integrated into Spinco’s
broader business processes and/or (ii) complete any individual Service in this
Section A requested by Spinco prior to the termination described in the prior
sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

B.                                    Special Events Review, Risk Assessment and
Advice

 

1.                                       Services:

 

a.               From time to time, as reasonably requested by Spinco, GGP
personnel shall review any applicable contracts of Spinco for insurance
requirements and assess the risks of specific events in accordance with GGP’s
practices as of the Distribution Date.  Based on the results of such review, and
in consultation with Spinco, GGP personnel shall place special events insurance
on behalf of Spinco as needed.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section B shall terminate upon the applicable termination date pursuant to
Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section B
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-7-2

--------------------------------------------------------------------------------


 

C.                                    Surety Bond Support

 

1.                                       Services:

 

a.               Assist Spinco in transitioning existing surety bonds to Spinco
(as applicable).

 

b.              Per Spinco’s direction, with the assistance of GGP’s third party
surety broker, assist with renewing surety bonds on behalf of Spinco.

 

c.               Assist Spinco in setting up new surety bond agreements and
issuing new surety bonds as Spinco requests.

 

d.              Process all surety bond invoices on behalf of Spinco (as
necessary) in accordance with GGP’s practices as of the Distribution Date;
provided, however that Spinco shall directly pay for all surety bonds.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section C shall terminate upon the applicable termination date pursuant to
Article IX of the Agreement; provided, however, that Spinco shall not be
permitted to terminate any such Service pursuant to Section 9.01(b)(A) of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section C requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

D.                                    Placement of Policies / General Support

 

1.                                       Services:

 

a.               As requested by Spinco, GGP personnel shall oversee the
placement of Spinco insurance policies on behalf of Spinco, including Property,
D&O, Fiduciary, Crime, Employment Practices, Workers’ Compensation, General
Liability, Wharfinger Liability, Auto, Excess / Umbrella and Pollution Legal
Liability insurance program plus miscellaneous flood and D&O policies, in each
case in accordance with GGP’s practices as of the Distribution Date.

 

A-7-3

--------------------------------------------------------------------------------


 

b.              With respect to all Spinco insurance policies and programs that
are placed or implemented as of the Distribution Date, GGP personnel shall
develop applications and specifications, shall bind coverage, set up claims
handling and take other actions, in each case as directed by Spinco and in
accordance with GGP’s practices as of the Distribution Date.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section D shall terminate upon the earliest to occur of (a) December 31, 2011,
and (b) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section D requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-7-4

--------------------------------------------------------------------------------


 

SCHEDULE A-8

 

LEGAL

 

A.                                   General Legal Support and Review

 

1.                                       Services:

 

a.               Assistance with securities law and stock exchange filings
(including with respect to proxy statements and periodic reports) and regulator
inquiries.

 

b.              Assistance with public company, public reporting, corporate
secretary and board functions.

 

c.               Assistance with corporate compliance.

 

d.              Supervision with respect to legacy litigation, and cooperation
with respect to Spinco litigation arising subsequent to the Effective Date.

 

e.               Operational legal support.

 

f.                 Contract reviews.

 

g.              Leasing (including in-line, box and anchor) with respect to
Spinco’s operational properties.

 

h.              Human resources support.

 

i.                  Intellectual property matters.

 

j.                  Assistance with entity maintenance.

 

k.               Assistance with legal development.

 

l.                  Coordination of tenant bankruptcies.

 

m.            Supervision of asset recovery.

 

n.              Assistance with legal financing support.

 

o.              Coordinate with Spinco regarding engagement of outside counsel.

 

p.              Such other ancillary Services consistent with the overall scope
of the specific Services set forth above.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable

 

--------------------------------------------------------------------------------


 

Service Resource Cost plus (B) the amount of any Out-of-Pocket Expenses incurred
with respect to such Service.

 

3.                                       Duration of Services:  The obligation
of GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-8-2

--------------------------------------------------------------------------------


 

SCHEDULE A-9

 

MARKETING AND COMMUNICATIONS

 

A.                                    Marketing

 

1.                                       Services:

 

a.               Management and oversight of national and/or regional
advertising and marketing campaigns on behalf of Spinco at Spinco’s expense
consistent with GGP’s then current advertising and marketing campaign practices.

 

b.              Collect consumer information and manage associated databases,
circulate a monthly email newsletter, and distribute dedicated emails as
scheduled on behalf of Spinco and in accordance with GGP’s then current
practices.

 

c.               Maintain on behalf of Spinco a corporate website, individual
mall websites, domain names, and all other such applicable website materials in
accordance with GGP’s then current practices.  GGP personnel shall update these
websites within 10 days of being requested by Spinco.

 

d.              Conduct ongoing execution and monitoring of consumer generated
media on behalf of Spinco and in accordance with GGP’s then current practices.

 

e.               As requested by Spinco, provide demographic, mapping and/or
troubled mall analysis for Spinco properties in accordance with GGP’s then
current practices.

 

f.                 As requested by Spinco, conduct relevant consumer studies and
research on behalf of Spinco in accordance with GGP’s then current practices.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  Any individual
Service in this Section A shall terminate upon the earliest to occur of (a) 6
months following the Distribution Date, (b) five days following written notice
of termination of such Services by Spinco to GGP and (c) the applicable
termination date pursuant to Article IX of the Agreement.  GGP agrees to use
appropriate and reasonable efforts, as mutually agreed upon by the parties and
at Spinco’s cost, to ensure that any terminated Service is integrated into
Spinco’s broader business processes.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco. 

 

--------------------------------------------------------------------------------


 

The initial Service Managers of GGP and Spinco shall be as set forth on the
attachment hereto.

 

B.                                    Corporate Communications

 

1.                                       Services:

 

a.               Cooperate reasonably with Spinco, as Spinco may request, to
conduct, facilitate, maintain, manage, provide or undertake any of the following
on behalf of Spinco and in accordance with GGP’s then current practices:
community relations; corporate social responsibility; crisis communications;
government entitlements and community support; government and legislative
relations; internal employee communications; investor communications; issues
management; publicity; marketing program public relations; news media relations;
news media access to property and customers; redevelopment and development
public relations; retailer communications; retailer grand opening calendar and
public relations; and senior executive communications.

 

2.                                       Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                       Duration of Services:  Any individual
Service in this Section B shall terminate upon the earliest to occur of (a) 6
months following the Distribution Date, (b) five days following written notice
of termination of such Services by Spinco to GGP and (c) the applicable
termination date pursuant to Article IX of the Agreement.  GGP agrees to use
appropriate and reasonable efforts, as mutually agreed upon by the parties and
at Spinco’s cost, to ensure that any terminated Service is integrated into
Spinco’s broader business processes.

 

4.                                       Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-9-2

--------------------------------------------------------------------------------

 


 

SCHEDULE A-10

 

PUBLIC REPORTING, INTERNAL AUDIT, SARBANES-OXLEY &
DISCLOSURE/AUDIT COMMITTEES

 

A.                                    Public Reporting

 

1.                                      Services:

 

a.                                      Provide assistance in (i) preparing
required SEC documents on behalf of Spinco on a regular basis in accordance with
current practices of GGP at the Distribution Date and (ii) complying with
applicable SEC reporting requirements.  Provide assistance in distributing for
review and approval Form 10-Q and Form 10-K drafts to internal Spinco
management, the external auditors of Spinco and the Disclosure Committee and
Audit Committee of Spinco in accordance with current processes in place at GGP. 
Other external reports will be prepared, as requested by Spinco, to meet
reporting requirements of financial institutions, rating agencies, insurance
regulators and other court or government entities.

 

b.                                      On behalf of Spinco, manage annual audit
and quarterly reviews with external auditors of Spinco, in accordance with
current practices of GGP at the Distribution Date, including the performance of
quarterly and annual review and analyses processes, the preparation and
submission of all “Prepared by Client” schedules, reconciliations, assistance in
preparation of Legal Letters and debt and equity roll-forwards

 

c.                                       Perform quarterly and monthly
consolidation processes of actual results and allocation of non-controlling
interests on behalf of Spinco, including preparation of Balance Sheet
consolidation entries and Income Statement NOI and EBITDA calculations, and
perform consolidation processes of quarterly forecast and budget information in
accordance with current practices of GGP at the Distribution Date.

 

d.                                      On behalf of Spinco, prepare annual and
quarterly consolidated balance sheets, consolidated statements of income and
comprehensive income, consolidated statements of equity and consolidated
statements of cash flows for inclusion in Spinco’s SEC quarterly and annual
filings, in accordance with current practices of GGP at the Distribution Date.

 

e.                                       Prepare annual and quarterly support
for notes to consolidated financial statements, earnings release schedules,
fluctuation analyses, operational analytics, segment reporting analysis, pro
rata performance metrics and other supporting schedules needed to prepare
Spinco’s MD&A and assist

 

--------------------------------------------------------------------------------


 

quarterly in any supplemental review, on behalf of Spinco, in accordance with
current practices of GGP at the Distribution Date.

 

f.                                        On behalf of Spinco, perform all
quarterly management review processes, including tax provision calculations,
litigation and other contingent liabilities reserve analysis, review properties
for impairment quarterly and annually in accordance with current practices of
GGP at the Distribution Date and provide this impairment analysis to the
external auditors of Spinco.

 

g.                                       At the request of Spinco, perform
technical accounting issue research and prepare relevant documentation for
Spinco in accordance with current practices of GGP at the Distribution Date and
prepare and distribute related memos to Spinco management and to the external
auditors of Spinco.

 

h.                                      On behalf of Spinco, prepare monthly
consolidated balance sheets and consolidated statements of income for internal
Spinco management review, in accordance with current practices of GGP at the
Distribution Date, including submission of related variance analyses.

 

i.                                          On behalf of Spinco, coordinate and
facilitate the compilation of quarterly, annual and other periodic SEC Filings
at Spinco’s SEC filing printer and update and revise such filings for final
filing with the SEC and XBRL.

 

j.                                         Support and facilitate training of
and knowledge transfer to newly hired Spinco full-time Public Reporting staff
and part or full-time contractors and, upon request by Spinco, assist with the
hiring of such permanent or contracted Spinco staff.

 

k.                                      In addition to the normal recurring
Services described in Items a. through i., Spinco may from time to time require
Services related to support for Spinco’s evaluation and determination of its
accounting treatment for non-recurring or unusual items and provide information
to Spinco and Spinco’s executive officers.  Spinco and Spinco’s executive
officers, including without limitation, its principal accounting officer, shall
retain all decision making responsibility for accounting policy and related
decisions.  For greater certainty, it is understood and agreed that GGP’s role
is one of support and not policy making.  Services shall include:

 

·                  Asset or property disposition

 

·                  Changes in business plans or holding periods that result in
discontinued operations and/or impairment treatment for assets or properties

 

·                  Significant re-financings

 

A-10-2

--------------------------------------------------------------------------------


 

·                  Tax or ownership restructurings

 

·                  New joint venture or other participation arrangements entered
into or significantly modified

 

·                  New activities or lines of business

 

·                  Changes in applicable GAAP, SEC rules, SEC or other third
party reporting requirements or Spinco accounting policies

 

·                  SEC or other regulatory body inquiries or comment letters

 

·                  Additional SEC registration statements or other required
filings

 

·                  Deficiencies or material weaknesses in Spinco internal
controls

 

·                  External auditor changes or disagreements

 

·                  Significant litigation or other adverse events or
contingencies

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                      Additional Terms:  All external
reporting related Services shall be completed and provided to Spinco as soon as
reasonably practical prior to applicable SEC reporting deadlines.  Spinco will
incorporate its full time Public Reporting management into all phases of the
Public Reporting process, in order to facilitate the knowledge transfer process
and to meet reporting deadlines.  It shall be the responsibility of Spinco to
ensure the accuracy of all financial reporting information and that financial
statements are complete and accurate and prepared

 

A-10-3

--------------------------------------------------------------------------------


 

in accordance with GAAP, notwithstanding that some or all of the financial
reporting information may be provided to Spinco by GGP, or derived from such
information, in accordance with the terms of this Agreement.

 

5.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

B.                                    Internal Audit and Sarbanes-Oxley

 

1.                                      Services:

 

a.                                      On behalf of Spinco, assist in the
development of Spinco’s initial internal controls assessment, identification of
existing controls, revised controls and other controls & perform required
testing to support Spinco’s 2011 year-end Section 302 & 906 certifications by
its CEO & CFO, in accordance with current practices of GGP at the Distribution
Date.  This should also include development and distribution of the SOX 302
questionnaire and assessment summaries.

 

b.                                      Deliver copies to Spinco of existing
Sarbanes-Oxley controls documentation related to Spinco’s properties and
businesses for use in determining carry-over Sarbanes-Oxley and internal
controls and entity level and other controls requiring revisions.

 

c.                                       On behalf of Spinco, assist in the
development and implementation of Spinco’s 2011 Sarbanes-Oxley compliance
process, including development of Spinco’s RCM process, assessments and memos
and interaction activities with Spinco’s external auditors and Disclosure &
Audit Committees, in accordance with current practices of GGP at the
Distribution Date.

 

d.                                      If requested by Spinco’s external
auditors, on behalf of Spinco, assist in internal audit support related to
specific transactions and other year-end tests, in accordance with current
practices of GGP at the Distribution Date.

 

e.                                       Support and facilitate training of and
knowledge transfer to newly hired Spinco full-time Internal Audit/SOX staff and
part or full-time contractors and, upon request by Spinco, assist with the
hiring of such permanent or contracted Spinco staff.

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

A-10-4

--------------------------------------------------------------------------------


 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section B shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section B
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

C.                                   Disclosure Committee and Audit Committee

 

1.                                      Services:

 

a.                                      Assist Spinco in the establishment of
the Spinco Disclosure Committee and related processes and implementation of
completion and reporting protocols, in accordance with current practices of GGP
at the Distribution Date.

 

b.                                      Assist Spinco in the establishment of
the Spinco Audit Committee and related processes, in accordance with current
practices of GGP at the Distribution Date.

 

c.                                       Assist Spinco with the implementation
of Spinco Disclosure Committee scheduling and reporting protocols, in accordance
with current practices of GGP at the Distribution Date.

 

d.                                      Assist Spinco with the implementation of
Audit Committee protocol and timeline coordination and interaction with the
external auditors of Spinco, based on and in accordance with current practices
of GGP at the Distribution Date.

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section C shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees

 

A-10-5

--------------------------------------------------------------------------------


 

to use appropriate and reasonable efforts, as mutually agreed upon by the
parties and at Spinco’s cost, to (i) ensure that any terminated Service is
integrated into Spinco’s broader business processes and/or (ii) complete any
individual Service in this Section C requested by Spinco prior to the
termination described in the prior sentence.

 

4.                                      Additional Terms:  These Services shall
result in the successful completion of the Disclosure Committee and Audit
Committee Process for Year-End 2011 and Third Quarter 2012 and shall be
completed and provided prior to all applicable deadlines.

 

5.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-10-6

--------------------------------------------------------------------------------


 

SCHEDULE A-11

 

TAX

 

A.                                    Real and Personal Property Tax—General

 

1.                                      Services:

 

a.                                      Process real and personal property tax
payments for Spinco disbursement prior to the applicable due date required by
the applicable taxing authorities and in accordance with current GGP policy and
procedure.

 

b.                                      Record assessment notices in the month
received by each applicable taxing authority and in accordance with current GGP
policy and procedure.

 

c.                                       Analyze property values for tax
assessment purposes as required and in accordance with current GGP policy and
procedure.

 

d.                                      Conduct tax appeals administration when
necessary and in accordance with current GGP policy and procedure.

 

e.                                       Set up spreadsheets with history,
payments and budgets from PTMS as of the Distribution Date.

 

f.                                        Represent Spinco in audits relating
to, and otherwise provide audit support for, sales and use and personal property
taxes as required by applicable taxing authorities and in accordance with
current GGP policy and procedure.

 

g.                                       Manage consultants on behalf of Spinco
and coordinate legal issues with the General Counsel of Spinco as requested by
Spinco and in accordance with current GGP policy and procedure.

 

h.                                      Provide budgets and forecasts for fiscal
year 2011 and 2012 as requested by Spinco accountants.

 

i.                                          Conduct sales and use tax filing and
provide to Spinco so that Spinco can make such payment each month and in
accordance with current GGP policy and procedure.

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by

 

--------------------------------------------------------------------------------


 

(ii) the applicable Service Resource Cost plus (B) the amount of any
Out-of-Pocket Expenses incurred with respect to such Service.

 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) December 31, 2012,
(b) five days following written notice of termination of such Services by Spinco
to GGP and (c) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section A requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                      Additional Terms:  All property and
sales and use tax related Services to be provided herein shall be completed and
provided to Spinco at least two weeks prior to the tax deadline of the
applicable taxing authority.

 

5.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

B.                                    Income Tax—General

 

1.                                      Services:

 

a.                                      Provide access to prior and current year
historical files and records, including but not limited to permanent documents,
tax returns and supporting work papers, JD Edwards and other files on the GGP
network as requested by Spinco tax staff or accountants or authorized external
tax advisors.

 

b.                                      Coordinate outside tax advisors and
experts, including compliance, on behalf of Spinco as requested by Spinco tax
accountants and in accordance with GGP’s current procedures.

 

c.                                       Prepare and provide Spinco quarterly
and annual REIT testing at least one week prior to the applicable deadline for
such quarterly and annual REIT testing in accordance with GGP’s current policy
and procedures.

 

d.                                      Prepare and provide Spinco with
calculation and timing of distributions and dividend payments necessary to
comply with applicable REIT requirements.

 

A-11-2

--------------------------------------------------------------------------------


 

e.                                       Provide transfer pricing support as
requested by Spinco accountants in accordance with GGP’s current policy and
procedure.

 

f.                                        As requested by Spinco tax
accountants, provide ongoing audit support beyond 2011 when required by
applicable taxing authorities.

 

g.                                       Such other ancillary Services
consistent with the overall scope of the specific Services set forth above.

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section B shall terminate upon the earliest to occur of (a) December 31, 2012,
(b) five days following written notice of termination of such Services by Spinco
to GGP and (c) the applicable termination date pursuant to Article IX of the
Agreement.  GGP agrees to use appropriate and reasonable efforts, as mutually
agreed upon by the parties and at Spinco’s cost, to (i) ensure that any
terminated Service is integrated into Spinco’s broader business processes and/or
(ii) complete any individual Service in this Section B requested by Spinco prior
to the termination described in the prior sentence.

 

4.                                      Additional Terms:  To the extent
applicable, all income tax related Services to be provided herein shall be
completed and provided to Spinco at least one week prior to the applicable tax
deadline of the applicable taxing authority.

 

5.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto.

 

A-11-3

--------------------------------------------------------------------------------


 

SCHEDULE A-12

 

TREASURY / CAPITAL MARKETS

 

A.                                    General Legal Support and Review

 

1.                                      Services:

 

a.                                      Maintenance and management of overall
cash management structure on behalf of Spinco and in accordance with GGP’s
practices as of the Distribution Date.

 

b.                                      Management of various bank account
services on behalf of Spinco and in accordance with GGP’s practices as of the
Distribution Date, including the following: corporate and operating accounts,
lockbox accounts, controlled disbursement accounts, local depository accounts,
lender required accounts, and gift cards/other.

 

c.                                       Management of various files and
processes on behalf of Spinco and in accordance with GGP’s practices as of the
Distribution Date, including the following: lockbox autocash files, lockbox
images, AAI’s in JD Edwards, check printing, positive pay files, ACH file
transfers, and bank account reporting / BAI file set-up.

 

d.                                      Management of bank transactions,
including wires and ACH’s on behalf of Spinco and in accordance with GGP’s
practices as of the Distribution Date.

 

e.                                       Management of the check processing,
positive pay, check research and stop payments on behalf of Spinco and in
accordance with GGP’s practices as of the Distribution Date.

 

f.                                        Management of any debt payments and/or
short term revolver receipts and payments (as applicable) on behalf of Spinco
and in accordance with GGP’s practices as of the Distribution Date.

 

g.                                       Management of Spinco cash positioning
and short-term investments in accordance with GGP’s practices as of the
Distribution Date.

 

h.                                      Development of daily internal Spinco
bank statements (e.g., treasury docs) for use by Spinco mall accountants in
accordance with GGP’s practices as of the Distribution Date.

 

--------------------------------------------------------------------------------


 

i.                                          As requested by Spinco, monthly,
quarterly, annual reporting in accordance with credit agreements (as applicable)
and in accordance with GGP’s practices as of the Distribution Date.

 

j.                                         As requested by Spinco, management of
capital market reports, including guaranty, indemnity and master lease tracking,
DSCR and unencumbered asset reports (if applicable) in accordance with GGP’s
practices as of the Distribution Date.

 

k.                                      As requested by Spinco, loan
administration, including management of lender requests, negotiation and
facilitation of lender consents, escrow and reserve tracking (as applicable) in
accordance with GGP’s practices as of the Distribution Date.

 

l.                                          As requested by Spinco, monthly
interest forecasting, including property specific and corporate interest
forecasts (as applicable) in accordance with GGP’s practices as of the
Distribution Date.

 

2.                                      Pricing:  Spinco shall pay to GGP a
Service Charge for each Service equal to the sum of (A) the product of (i) the
Cost Multiplier multiplied by (ii) the applicable Service Resource Cost plus
(B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

3.                                      Duration of Services:  The obligation of
GGP to perform any individual Service described in or contemplated by this
Section A shall terminate upon the earliest to occur of (a) 18 months following
the Distribution Date, (b) five days following written notice of termination of
such Services by Spinco to GGP and (c) the applicable termination date pursuant
to Article IX of the Agreement.  GGP agrees to use appropriate and reasonable
efforts, as mutually agreed upon by the parties and at Spinco’s cost, to
(i) ensure that any terminated Service is integrated into Spinco’s broader
business processes and/or (ii) complete any individual Service in this Section A
requested by Spinco prior to the termination described in the prior sentence.

 

4.                                      Service Managers:  All communications
related to the delivery of the Services shall be coordinated through the
respective Service Managers of GGP and Spinco.  The initial Service Managers of
GGP and Spinco shall be as set forth on the attachment hereto

 

A-12-2

--------------------------------------------------------------------------------

 